 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
between
Westwind Communications L.L.C.
as Seller,
and
Fisher Broadcasting Company
as Buyer
August 3, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                  ARTICLE I. ASSETS BEING SOLD AND PURCHASED AND PURCHASE PRICE
    1  
 
  1.1   Assets     1  
 
  1.2   Excluded Assets     3  
 
  1.3   Liabilities     4  
 
  1.4   Escrow Deposit     5  
 
  1.5   Purchase Price, Payment; Allocation of Purchase Price     5  
 
  1.6   Prorations and Adjustments to the Purchase Price     5  
 
  1.7   Collection of Accounts Receivable     8  
 
  1.8   Additional Fees     9  
 
                ARTICLE II CLOSING AND CLOSING DELIVERIES     9  
 
  2.1   Closing     9  
 
  2.2   Closing Deliveries     10  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER     12  
 
  3.1   Good Standing     12  
 
  3.2   Right, Power and Authority     12  
 
  3.3   No Conflicts or Defaults     13  
 
  3.4   Broker’s Fee     13  
 
  3.5   FCC Licenses and Other Authorizations     13  
 
  3.6   Seller Qualifications     14  
 
  3.7   Title to Assets; Sufficiency of Assets     14  
 
  3.8   No Litigation; Compliance with Law     15  
 
  3.9   Intellectual Property     15  
 
  3.10   Contracts     15  
 
  3.11   Insurance     16  
 
  3.12   Condition of Assets     16  
 
  3.13   Required Consents     16  
 
  3.14   Employee Benefits     16  
 
  3.15   Employment and Labor Matters     17  
 
  3.16   Taxes     18  
 
  3.17   Reports     18  
 
  3.18   Financial Statements     18  
 
  3.19   Real Property     18  
 
  3.20   Environmental Laws and Regulations     20  
 
  3.21   Accounts Payable     20  
 
  3.22   MVPD Matters     21  
 
  3.23   No Changes     21  
 
  3.24   Affiliation Agreements     22  
 
  3.25   Related Party Transactions     22  
 
  3.26   Non-FCC Authorizations     22  
 
  3.27   Disclaimer     23  

- i -



--------------------------------------------------------------------------------



 



                 
 
  3.28   Ring-Fencing of Specific Warranties     23  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER     23  
 
  4.1   Good Standing     23  
 
  4.2   Right, Power and Authority     23  
 
  4.3   Buyer Qualifications     24  
 
  4.4   No Conflicts or Defaults     24  
 
  4.5   No Litigation or Violations of Law     24  
 
  4.6   Required Consents     24  
 
  4.7   Broker’s Fee     25  
 
                ARTICLE V COVENANTS     25  
 
  5.1   FCC Approval     25  
 
  5.2   Cooperation     26  
 
  5.3   Risk of Loss     26  
 
  5.4   Written Consents and Certain Other Documents     27  
 
  5.5   Notifications     28  
 
  5.6   Allocation of Purchase Price     29  
 
  5.7   Control of the Stations     29  
 
  5.8   Inspection Rights     29  
 
  5.9   No Changes     29  
 
  5.10   Preservation of Books and Records     32  
 
  5.11   Construction and Updating of Schedules     32  
 
  5.12   Employees     33  
 
  5.13   Title Insurance; Surveys; Lien Search; Real Property Inspection     35
 
 
  5.14   Exclusivity     36  
 
  5.15   WARN Act     36  
 
  5.16   Environmental Study     36  
 
                ARTICLE VI CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO
CLOSE     37  
 
  6.1   Conditions     37  
 
  6.2   Challenges     38  
 
  6.3   No Order     38  
 
  6.4   Closing Deliveries     38  
 
                ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO
CLOSE     38  
 
  7.1   Conditions     38  
 
  7.2   No Challenges     39  
 
  7.3   No Order     39  
 
  7.4   Closing Deliveries     39  
 
                ARTICLE VIII RIGHTS OF BUYER AND SELLER UPON TERMINATION OR
BREACH     39  
 
  8.1   Termination     39  
 
  8.2   Effect of Termination     40  

- ii -



--------------------------------------------------------------------------------



 



                 
 
  8.3   Limitation on Damages     40  
 
  8.4   Attorneys’ Fees and Costs     41  
 
                ARTICLE IX INDEMNIFICATION     41  
 
  9.1   Survival     41  
 
  9.2   Indemnification by Seller     42  
 
  9.3   Indemnification by Buyer     42  
 
  9.4   Indemnification Procedure     43  
 
  9.5   Limitation on Indemnification Obligations     45  
 
  9.6   Indemnification is Exclusive Remedy     45  
 
  9.7   Indemnification Escrow Deposit     45  
 
                ARTICLE X MISCELLANEOUS     46  
 
  10.1   Respective Costs     46  
 
  10.2   Rules of Interpretation     46  
 
  10.3   Entire Understanding     47  
 
  10.4   Confidentiality     47  
 
  10.5   Further Assurances     48  
 
  10.6   Headings     48  
 
  10.7   Counterparts     48  
 
  10.8   Choice of Law     48  
 
  10.9   Benefit and Binding Effect     48  
 
  10.10   Notices     48  
 
  10.11   No Third-Party Beneficiaries     50  
 
  10.12   Contract Consents/Benefit     50  
 
  10.13   Bulk Sales     50  
 
  10.14   FCC Licenses     50  
 
                EXHIBIT A — Defined Terms       A1   EXHIBIT B — Legal Opinion
Matters       B1   EXHIBIT C — Form of Consulting Agreement for Peter Desnoes  
    C1   EXHIBIT D — Form of Consulting Agreement for Wayne Lansche     D1  

DISCLOSURE SCHEDULES

- iii -



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is made and entered into
as of this 3rd day of August, 2007 (the “Effective Date”), by and among Westwind
Communications L.L.C., a Delaware limited liability company (“Seller”), and
Fisher Broadcasting Company, a Washington corporation (“Buyer”).
RECITALS
          A. Seller holds the licenses, permits, approvals, and authorizations,
and applications therefor (collectively, the “FCC Licenses”) issued by the
Federal Communications Commission (the “FCC”) for the operation of television
station KBAK-TV, Bakersfield, California and Class A Television Station KBFX-CA,
Bakersfield, California (each a “Station” and collectively, the “Stations”) and
owns or leases certain other assets used in connection with the operation of the
Stations;
          B. Seller desires to sell and transfer to Buyer the Assets (as defined
in Section 1.1), and Buyer desires to purchase and acquire the Assets from
Seller and assume the Assumed Obligations (as defined in Section 1.3) for the
consideration and upon the terms and conditions herein provided, subject to FCC
approval; and
          C. Capitalized terms in this Agreement shall have the meaning set
forth in Exhibit A hereto or as otherwise defined herein;
          NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the parties hereto,
intending to be legally bound, do hereby agree as follows:
ARTICLE I
ASSETS BEING SOLD AND PURCHASED AND PURCHASE PRICE
          1.1 Assets. Upon the terms and subject to the conditions set forth in
this Agreement, Seller hereby agrees to sell, assign, convey, transfer, and
deliver to Buyer at the Closing, and Buyer hereby agrees to purchase at the
Closing, free and clear of all Liens (other than Permitted Liens), all of
Seller’s right, title, and interest in and to the following tangible and
intangible assets (except as expressly provided in Section 1.2 hereof)
(collectively, the “Assets”):
          (a) the FCC Licenses and all other licenses, permits, approvals,
concessions, franchises, consents, qualifications, registrations, and
authorizations, if any, issued by the FAA, any other regulatory agency, or any
Governmental Authority that are required or useful in connection with the
ownership and operation of the Stations, as are set forth in Schedule 1.1(a)
hereto, and all applications therefor, together with any renewals, extensions or
modifications thereof and additions thereto (collectively, and including the FCC
Licenses, the “Authorizations”);
          (b) the Transmission Equipment, Transmission Structures, Towers,
antenna system, cables, furnishings and fixtures, equipment, electrical devices,
machinery,

- 1 -



--------------------------------------------------------------------------------



 



tools, furniture, computers, telecommunications equipment, Central IT Resources,
office equipment and supplies, vehicles, inventories of supplies, tapes,
including recorded commercials and programming, spare parts, and other tangible
assets or personal property of every kind and description used or useful
primarily in the operation of the Station Business, including that set forth in
Schedule 1.1(b) hereto (collectively, the “Tangible Personal Property”), plus
such additions thereto and minus such deletions therefrom as are permitted by
the provisions of this Agreement;
          (c) all Contracts relating to the Stations and Station Business,
including, without limitation, those Contracts listed on Schedule 1.1(c) hereto
and any additional Contracts relating to the Stations and Station Business
executed and delivered, if written, or entered into orally, if oral, by Seller
between the date hereof and the Closing Date in the ordinary course of business
of operating the Stations consistent with past practice (collectively, the
“Assumed Contracts”);
          (d) all program and programming materials and elements of whatever
form or nature owned by Seller and used in connection with the Stations and
Station Business, whether recorded on tape or any other media or intended for
live performance, and whether completed or in production, and all call signs or
call letters used with respect to the Stations, including “KBAK-TV,” “KBFX-LP”
and “KBFX-CA,” and all trade names, trademarks, service marks, copyrights, and
patents (registered or unregistered, and including applications and licenses
therefor), trade secrets, universal resource locators, Internet domain names and
website addresses (including any and all common law rights, applications,
registrations, extensions and renewals relating thereto) owned, used or held for
use by Seller in connection with the Station Business, as listed and described
in Schedule 1.1(d) hereto, and any logograms, jingles, slogans and other
intangible personal property associated therewith (“Transferred Intellectual
Property”), together with the goodwill associated therewith;
          (e) the Owned Real Property and the Leased Real Property
(collectively, the “Real Property”), and the Contracts granting Seller the right
of use or occupancy of any portion of the Leased Real Property, or any Contract
to which Seller is a party and granting any other Person the right of use or
occupancy of any portion of the Owned Real Property, together with any
amendments, modifications or supplements thereto (each a “Lease” and
collectively, the “Leases”);
          (f) all books, files, and records contained in printed or digital
documentation or other tangible material relating to the Assets or the operation
of the Stations, including proprietary information, schematics, technical
information and engineering data, machinery and equipment warranties, surveys,
maps, rights to use telephone numbers, as-built drawings and other drawings,
blueprints, plans, engineering data and processes developed or acquired by
Seller, programming information, customer lists and files, advertising and
programming purchase and sales records and other sales and traffic information,
correspondence, advertising records, market data and information relating to the
Stations’ markets, files, literature, copies of all title insurance policies and
underlying title documents for the Real Property, copies of all environmental
reports, copies of the Assumed Contracts, and the FCC required logs, files, and
records, including the

- 2 -



--------------------------------------------------------------------------------



 



Stations’ complete public inspection file, but not including any corporate or
accounting books or records of Seller which do not relate to the operation of
the Stations or the Assets, or which relate to Seller’s past or current income
tax returns or liabilities;
          (g) warranties covering Tangible Personal Property to the extent
transferable by the Seller;
          (h) all advance payments, if any, to Seller by advertisers for
advertising that would run on the Stations after the Closing Date and any other
advance payments by third parties for services to be provided by or for the
Stations after the Closing Date;
          (i) except (i) as set forth in Section 1.2, (ii) for claims relating
to Taxes for periods prior to the Closing Date, or (iii) for reimbursement of
payments already made by Seller, all claims, counterclaims, credits, causes of
action, choses in action, rights of recovery, and rights of indemnification or
setoff against third parties and other claims arising out of or relating to the
Station Business, the Assets or the Assumed Obligations and all other intangible
property rights which primarily relate to the operation of the Stations, the
Assets, or the Assumed Obligations;
          (j) all security deposits held by or on behalf of Seller as lessor
under any lease; and
          (k) all other assets reflected on the balance sheet as of December 31,
2006 included in the Financial Statements, with such additions and subtractions
thereto as are necessary to reflect acquisitions and dispositions, as
appropriate, made in the ordinary course of business of operating the Stations
from December 31, 2006 through the Closing Date.
          1.2 Excluded Assets. Notwithstanding anything to the contrary
contained in this Agreement, the Assets do not include, and Seller shall not,
and is not hereby agreeing to, sell, assign, transfer, deliver, or convey to
Buyer (a) any assets not expressly set forth in Section 1.1 above; (b) other
than the amounts described in Section 1.1(h), cash and cash equivalents on hand
or on deposit in banks (including, without limitation, certificates of deposit,
commercial paper, treasury bills, and money market accounts), marketable
securities, or inter-company or inter-affiliate accounts, and any similar
accounts, (c) all Accounts Receivable; (d) any and all prepayments, deposits,
claims for refunds and prepaid expenses relating to the Station Business, the
Assets, or the Assumed Obligations (including deposits on leasehold interests
and utilities, prepaid taxes and insurance premiums (except as provided in
Section 1.1(j) above)), to the extent such prepayments are not the subject of a
proration adjustment as provided herein or Seller is not otherwise reimbursed at
Closing; (e) any and all insurance policies and contracts of insurance, and
proceeds or refunds therefrom; (f) any and all promissory notes, bonds, letters
of credit, certificates of deposit, receivables on account, and any other
similar items, and any cash surrender value in regard thereto; (g) any assets of
any pension, profit-sharing, or employee benefit plans, including Seller’s
interest in any welfare plan, pension plan, or benefit arrangement; (h) all Tax
Returns and supporting materials, all financial statements and supporting
materials, all books and records that Seller is required by law to retain, and
all records of Seller relating to the sale of the Assets; (i) any interest in
and to any refunds or overpayments

- 3 -



--------------------------------------------------------------------------------



 



of Taxes for periods prior to the Closing Date; (j) any Contract other than the
Assumed Contracts; (k) originals of the books and records necessary to enable
Seller to file its Tax Returns and reports; (l) all tangible and intangible
personal property within the Assets disposed of or consumed in the ordinary
course of business consistent with the past practices of Seller, and the terms
and conditions of this Agreement, between the Effective Date and the Closing
Date; (m) the name “Westwind” as used on or in any intangible assets;
(n) subject to Section 5.9 of this Agreement, all Assumed Contracts that have
terminated or expired prior to the Closing Date in the ordinary course of
business consistent with the past practices of Seller, and the terms and
conditions of this Agreement; (o) Seller’s organizational documents and
agreements, minute books, limited liability company records and other books and
records that pertain to the internal matters of Seller; (p) any of the rights of
Seller under this Agreement and the other agreements, certificates and documents
delivered in connection herewith; (q) all claims for copyright royalties for
broadcasts prior to the Closing Date and other claims for refunds of monies paid
to a Governmental Authority prior to the Closing Date; and (r) refunds, claims
for refund or charge backs with respect to commissions paid by Seller prior to
the Closing Date (together (a)-(r), the “Excluded Assets”).
          1.3 Liabilities.
          (a) The Assets shall be sold and conveyed to Buyer by instruments of
conveyance in a form reasonably satisfactory to Buyer and in accord with such
forms as are customarily used for such purposes under the laws of the State of
California and free and clear of all mortgages, liens, deeds of trust, security
interests, pledges, restrictions, prior assignments, charges, claims, and
encumbrances of any kind or type whatsoever (collectively, “Liens”) except for
those Liens set forth on Schedule 1.3(a) (the “Permitted Liens”).
          (b) Upon the terms and subject to the conditions set forth in this
Agreement, Buyer hereby agrees to as of the Closing Date assume and agree to pay
for, satisfy, discharge, perform and fulfill insofar as they relate to the time
period on and after the Closing Date and arise out of events occurring on or
after the Closing Date, as and when due (i) all the obligations and liabilities
of Seller under the Assumed Contracts (including all programming obligations to
the extent the contractual payments are due after the Closing Date and all
obligations and liabilities of Seller under the employment and compensation
agreements listed on Schedule 1.1(c)) and the Authorizations; (ii) any liability
or obligation to a Transferred Employee (other than under any Employee Benefit
Plan, except as otherwise contemplated by Section 5.12); (iii) any liability or
obligation arising out of any litigation, proceeding or claim by any person or
entity relating to the Assets or the Stations; (iv) any severance or other
liability arising out of the termination of any Transferred Employee or any
other employee’s employment with Buyer; (v) all Accounts Payable; and (vi) all
other obligations and liabilities arising out of Buyer’s ownership of or rights
in and to the Assets or the operation of the Stations; provided, that Buyer
shall also assume and agree to pay for, satisfy, discharge, perform and fulfill
those obligations and liabilities of Buyer set forth in Section 5.12
(collectively, the “Assumed Obligations”).
          (c) Other than the Assumed Obligations, Buyer shall not assume or be
liable for, and does not undertake to assume or discharge: (i) any liability or
obligation of

- 4 -



--------------------------------------------------------------------------------



 



Seller arising out of or relating to any Contract or Lease; (ii) any liability
or obligation of Seller arising out of or relating to any Employee Benefit Plan
or otherwise relating to employment, including but not limited to wages,
salaries, vacation pay, payroll taxes, COBRA coverage or severance payments
(except as otherwise contemplated by Section 5.12); (iii) any liability or
obligation of Seller arising out of or relating to any litigation, proceeding or
claim (whether or not such litigation, proceeding or claim is pending,
threatened or asserted before, on or after the Closing Date); (iii) any
liability or obligation of Seller arising out of that certain Tolling Agreement
between Seller and the FCC effective June 14, 2007 with respect to the FCC
Licenses of KBAK-TV; (iv) any other liabilities, obligations, debts or
commitments of Seller whatsoever, whether accrued now or hereafter, whether
fixed or contingent, whether known or unknown; (v) all Accounts Payable; or
(vi) any claims asserted against Seller, any Affiliate of Seller, the Stations
or any of the Assets based on or arising out of any event (whether act or
omission) occurring prior to the Closing Date including, without limitation, the
payment of all Taxes (collectively, the “Excluded Liabilities”).
          1.4 Escrow Deposit. Upon the execution of this Agreement, Buyer shall
deliver to United Bankshares, Inc. (the “Escrow Agent”) the sum of Two Million
Seven Hundred Fifty Thousand Dollars ($2,750,000) by wire transfer of
immediately available funds (the “Escrow Deposit”). The Escrow Deposit shall be
held by the Escrow Agent in an interest bearing account in accordance with the
terms of the Escrow Agreement. In the event of a termination of this Agreement,
the Escrow Deposit shall be distributed as provided in the Escrow Agreement. In
the event of a Closing, subject to Sections 8.2(b) and 8.2(c), (i) One Million
Dollars ($1,000,000) of the Escrow Deposit shall continue to be held by the
Escrow Agent (the “Indemnification Escrow Deposit”) and disbursed in accordance
with the Escrow Agreement and Section 9.7 below, (ii) the Indemnification Escrow
Deposit shall be applied as a credit against the Purchase Price and any interest
earned on the Escrow Deposit shall be paid to Seller in accordance with the
Escrow Agreement, and (iii) One Million Seven Hundred Fifty Thousand Dollars
($1,750,000) of the Escrow Deposit (the “Closing Escrow Deposit”) shall be paid
to Seller at Closing in accordance with Section 1.5(b) hereof and the Escrow
Agreement.
          1.5 Purchase Price, Payment; Allocation of Purchase Price.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, and in consideration for the sale, assignment, conveyance, transfer,
bargain, and delivery of the Assets to Buyer pursuant to the terms hereof, the
purchase price hereunder (the “Purchase Price”) shall be Fifty-Five Million
Dollars ($55,000,000).
          (b) At Closing, (i) the Closing Escrow Deposit shall be delivered by
Escrow Agent to Seller in cash by wire transfer of immediately available U.S.
funds to an account designated by Seller, (ii) the balance of the cash portion
of the Purchase Price in excess of the Escrow Deposit, subject to the
adjustments described in Section 1.6 to be made as of the Closing Date, shall be
delivered by Buyer to Seller by wire transfer of immediately available U.S.
funds to an account designated by Seller.
          1.6 Prorations and Adjustments to the Purchase Price.

- 5 -



--------------------------------------------------------------------------------



 



          (a) All prepaid revenue, prepaid expenses, accrued income and accrued
expenses of the Stations as of 12:01 A.M. local Bakersfield time, on the Closing
Date (the “Effective Time”) shall, except as otherwise expressly provided
herein, be adjusted and allocated between Seller and Buyer to reflect the
principle that all revenue, income and expenses arising from the operation of
the Stations or relating to the Assets before the Effective Time shall be for
the account of Seller, and all revenue, income and expenses arising from the
operation of the Stations or relating to the Assets from and after the Effective
Time shall be for the account of Buyer. Anything to the contrary in this
Agreement notwithstanding: (i) payments for program rights shall be pro-rated or
adjusted based on the value of the programs or the percentage of runs of a
program performed under any program rights agreement, including those monthly
payments for the month in which the Closing Date, and (ii) FCC regulatory fees
(not including filing fees related to the FCC Applications) shall be prorated
based upon the time during the FCC fiscal year during which each of Buyer and
Seller held the FCC Licenses. Any adjustments or prorations made under this
Section 1.6 shall be treated as a reduction or increase in the Purchase Price,
as applicable.
          (b) Such prorations shall include all ad valorem and other property
taxes, utility expenses, liabilities and obligations under Assumed Contracts,
rents and similar prepaid and deferred items and all other expenses and
obligations, such as deferred revenue and prepayments, attributable to the
ownership and operation of the Stations that straddle the periods before and
after the Effective Time. To the extent not known, real estate and personal
property taxes shall be apportioned on the basis of taxes assessed for the
preceding year, with a reapportionment as soon as the new tax rate and valuation
can be ascertained even if such is ascertained after the Adjustment Amount is
finally determined. Any and all agency commissions that are subject to
adjustment after the Effective Time based on revenue, volume of business done or
services rendered in part before the Effective Time and in part on or after the
Effective Time shall be borne by Seller and Buyer ratably in proportion to the
revenue, volume of business done or services rendered, as the case may be, by
each with respect to the Stations during the applicable period.
          (c) To the extent not inconsistent with the express provisions of this
Agreement, the allocations and prorations made pursuant to this Section 1.6
shall be made in accordance with GAAP.
          (d) No later than five (5) Business Days prior to the scheduled
Closing Date, Seller shall prepare in good faith and deliver to Buyer a
statement setting forth Seller’s estimate of the net amount by which the
Purchase Price is to be increased or decreased in accordance with
Sections 1.6(a), (b) and (c) of this Agreement as of the Closing (the
“Adjustment Amount”) together with a schedule setting forth the pro rata
adjustments of assets and liabilities required as of the Effective Time, in
reasonable detail, and the components thereof (the “Preliminary Adjustment
Statement”). If the Adjustment Amount reflected on the Preliminary Adjustment
Statement is a credit to Buyer, then the Purchase Price payable at Closing shall
be reduced by the amount of the preliminary Adjustment Amount, and if the
Adjustment Amount reflected on the Preliminary Adjustment Statement is a charge
to Buyer, then the Purchase Price payable at Closing shall be increased by the
amount of such preliminary Adjustment Amount. For a period of ninety

- 6 -



--------------------------------------------------------------------------------



 



(90) days after Closing, Buyer and its auditors and Seller and its auditors may
review the Preliminary Adjustment Statement and the related books and records of
Seller with respect to the Stations, and Buyer and Seller will in good faith
seek to reach agreement on the final Adjustment Amount. If agreement is reached
within such 90-day period, then promptly thereafter Seller shall pay to Buyer or
Buyer shall pay to Seller, as the case may be, an amount equal to the difference
between (i) the agreed Adjustment Amount and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Statement. If agreement is not
reached within such 90-day period, then the dispute resolution provisions of
Section 1.6(e) shall apply.
          (e) If the parties do not reach an agreement on the Adjustment Amount
within the 90-day period specified in Section 1.6(d), then Buyer and Seller
shall submit to Ernst & Young (the “Accounting Firm”) for review and resolution
by the Accounting Firm any and all matters directly relating to the computation
of the Adjustment Amount that remain in dispute; provided, however, that the
Accounting Firm shall not resolve any issues relating to the interpretation of
this Agreement or any other legal issues. Within sixty (60) days after the end
of such 90-day-period, Buyer and Seller shall submit their respective positions
to the Accounting Firm, in writing, together with any other materials relied
upon in support of their respective positions. Buyer and Seller shall make
available to the Accounting Firm any books and records and work papers relevant
to the preparation of the Accounting Firm’s computation of the Adjustment
Amount. Buyer and Seller shall use reasonable efforts to cause the Accounting
Firm to render a decision resolving such matters in dispute within thirty
(30) days following the submission of such materials to the Accounting Firm and,
upon completion of its review, to inform the parties in writing of its own
determination of the Adjustment Amount and the basis for its determination. Any
determination by the Accounting Firm in accordance with this Section shall be
final and binding on the parties. Within five (5) calendar days after the
Accounting Firm delivers to the parties its written determination of the
Adjustment Amount, Seller shall pay to Buyer, or Buyer shall pay to Seller, as
the case may be, an amount equal to the difference between (i) the Adjustment
Amount as determined by the Accounting Firm and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Statement.
          (f) Buyer and Seller agree that judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced. Except as specified in
the following sentence, the cost of any arbitration (including the fees and
expenses of the Accounting Firm) pursuant to this Section 1.6 shall be borne
equally by Buyer on the one hand and Seller on the other hand. The fees and
expenses (if any) of Buyer’s independent auditors and attorneys incurred in
connection with the review of the Preliminary Adjustment Statement and related
books and records shall be borne by Buyer, and the fees and expenses (if any) of
Seller’s independent auditors and attorneys incurred in connection with their
review of the Preliminary Adjustment Statement and related books and records
shall be borne by Seller.
          (g) With respect to Contracts in effect as of the Closing Date under
which Seller has agreed to provide commercial advertising time on the Stations
after the Closing Date in exchange for property or services in lieu of, or in
addition to, cash (“Trade Agreements”), the parties shall make an adjustment to
reflect the difference between (A) the

- 7 -



--------------------------------------------------------------------------------



 



value, as of the Closing Date, of all advertising time required to be broadcast
by the Stations after the Closing Date pursuant to the terms and subject to the
conditions of the Trade Agreements, and (B) the value of all property or
services to be received by the Stations after the Closing plus all property or
services received by the Station before the Closing to the extent included in
the Assets pursuant to the terms and subject to the conditions of the Trade
Agreements. To the extent that the amount described in the foregoing clause
(A) exceeds the amount described in the foregoing clause (B) by an amount that
is greater than Ten Thousand Dollars ($10,000), the Purchase Price shall be
adjusted downward by the amount in excess of Ten Thousand Dollars ($10,000); in
the event that the amount described in clause (A) exceeds the amount described
in the clause (B) by an amount that is equal to or less than Ten Thousand
Dollars ($10,000), such amounts are equal or the amount described in clause
(A) is less than clause (B), there shall be no adjustment under this paragraph
in respect of Trade Agreements. From and after the Closing Date, Buyer shall be
entitled to all goods and services to be provided to the Stations after the
Closing Date under the Trade Agreements. Substantially all of the Trade
Agreements as of the date hereof are listed on Schedule 1.6(g) hereto. Buyer
shall, as additional consideration, fully assume, perform, discharge and be
fully responsible for all obligations under Trade Agreements.
          1.7 Collection of Accounts Receivable.
          (a) At the Closing, Seller shall designate Buyer, by means of a
mutually acceptable agency agreement, as its agent solely for purposes of
collecting on behalf of Seller the Accounts Receivable. Seller shall deliver to
Buyer, on or after the Closing Date, a complete and detailed statement of the
Accounts Receivable. Buyer shall use commercially reasonable efforts to collect
the Accounts Receivable during the period (the “Collection Period”) beginning at
the Effective Time and ending one hundred twenty (120) days following the
Closing Date consistent with Seller’s customary practices for collection of its
accounts receivables; provided, however, that such efforts shall not include
hiring attorneys or collection agencies to collect such Accounts Receivable. Any
payment received by Buyer (i) at any time following the Effective Time,
(ii) from a customer of a Station after the Effective Time that was also a
customer of that Station prior to the Effective Time and that is obligated with
respect to any Accounts Receivable and (iii) that is not designated as a payment
of a particular invoice or invoices or as a security deposit or other
prepayment, shall be presumptively applied to the accounts receivable for such
customer outstanding for the longest amount of time and, if such accounts
receivable shall be an Accounts Receivable, remitted to Seller in accordance
with Section 1.7(b); provided further, however, that if, prior to the Effective
Time, Seller or, after the Effective Time, Seller or Buyer received or receives
a written notice of dispute from a customer with respect to an Accounts
Receivable that has not been resolved, then Buyer shall apply any payments from
such customer to such customer’s oldest, non-disputed accounts receivable,
whether or not an Accounts Receivable. Buyer shall obtain the prior written
approval of Seller before referring any of the Accounts Receivable to a
collection agency or to an attorney for collection. Except as otherwise provided
herein, Buyer shall incur no liability to Seller for any uncollected Accounts
Receivable. During the Collection Period, neither Seller nor any of its agents,
without the consent of Buyer shall make any direct solicitation of any customers
owing the Accounts Receivable for collection purposes.

- 8 -



--------------------------------------------------------------------------------



 



          (b) On or before the fifth (5th) day following the end of each
calendar month in the Collection Period, Buyer shall deposit into an account
identified by Seller at the time of Closing the amounts collected during the
preceding month of the Collection Period with respect to the Accounts
Receivable. Buyer shall furnish Seller with a list of the amounts collected
during such calendar month and in any prior calendar months with respect to the
Accounts Receivable and a schedule of the amount remaining outstanding under
each particular account. Seller shall be entitled during the sixty-day period
following the Collection Period to inspect, copy and audit the records
maintained by Buyer pursuant to this Section 1.7, upon reasonable advance
notice.
          (c) Following the expiration of the Collection Period, Buyer shall
have no further obligations under this Section 1.7, except that Buyer shall
immediately pay over to Seller any amounts subsequently paid to it with respect
to any Accounts Receivable. Following the Collection Period, Seller may pursue
collections of all the Accounts Receivable, and Buyer shall deliver to Seller
all files, records, notes and any other materials relating to the Accounts
Receivable and shall otherwise cooperate with Seller for the purpose of
collecting any outstanding Accounts Receivable.
          1.8 Additional Fees. Buyer shall bear any and all sales and use taxes
arising out of the transactions contemplated by this Agreement, including any
applicable “bulk sales” tax. Buyer shall bear any transfer, conveyance,
recordation and filing fees, taxes or assessments, including fees in connection
with the conveyance of real property and the recordation of instruments related
thereto, applicable to, imposed upon, or arising out of the sale, assignment,
conveyance, and transfer to Buyer of the Assets as contemplated by this
Agreement, provided, however, that Seller shall pay the fees, if any, for
properly documenting and recording the release of any liens on the Assets and
all income taxes based upon gain realized by Seller as a result of the sale of
the Assets. All fees, charges and expenses of any title company retained by
Buyer to provide one or more commitments or policies of title insurance for the
benefit of Buyer or any of its Affiliates or otherwise arising in connection
with the issuance of any commitment or policy of title insurance for the benefit
of Buyer or any of its Affiliates shall be borne solely by Buyer. Buyer and
Seller shall bear equally all of the FCC filing fees incurred in connection with
the Assignment Applications.
ARTICLE II
CLOSING AND CLOSING DELIVERIES
          2.1 Closing. The term “Closing” as used herein shall refer to the
actual conveyance, transfer, assignment, and delivery of the Assets to Buyer in
exchange for the payment to Seller by Buyer of the consideration payable
pursuant to Section 1.5 hereof on the Closing Date, and shall be deemed
effective as of 12:01 a.m. Eastern Standard Time on the Closing Date. The
Closing shall take place at such place and hour as shall be mutually agreed upon
by Buyer and Seller or the Closing may be conducted by mail or courier delivery
of documents executed in counterparts; provided, however, that the Closing shall
be held ten (10) Business Days after the date on which the FCC Consent has
become a Final Order or January 8, 2008, whichever is later (such date referred
to herein as the “Closing Date”), in either case

- 9 -



--------------------------------------------------------------------------------



 



subject to the satisfaction or waiver of the other conditions set forth in
Articles VI and VII of this Agreement.
          2.2 Closing Deliveries.
     (a) At the Closing, Seller shall deliver (or cause to be delivered) to
Buyer the following documents and instruments of conveyance and assignment, in
each case reasonably satisfactory in form and substance to Buyer and its counsel
and duly executed by Seller or such other signatory as may be required by the
nature of the document:
          (i) grant deeds in recordable form effective to vest in Buyer good and
marketable fee simple title to all parcels of the Owned Real Property, in each
case free and clear of all Liens (other than Permitted Liens);
          (ii) duly executed bills of sale, certificates of title, endorsements,
assignments, consents and other good and sufficient instruments of sale,
conveyance, transfer and assignment sufficient to sell, convey, transfer and
assign the Authorizations, the Tangible Personal Property, the Assumed Contracts
and the other Assets to Buyer free and clear of any Liens (other than Permitted
Liens) and to quiet Buyer’s title thereto;
          (iii) certified copies of the required consents or resolutions of the
directors, members, managers, and/or partners of Seller (or a committee thereof
duly authorized), authorizing the execution, delivery and performance by Seller
of the transactions contemplated by this Agreement, and certification that such
consents or resolutions were duly adopted at a duly convened meeting of the
directors, members, managers, or partners or committee, at which a quorum was
present and acting throughout or by unanimous written consent, and that such
consents or resolutions remain in full force and effect, and have not been
amended, rescinded or modified, except to the extent attached thereto;
          (iv) a certificate, dated as of the Closing Date, executed by an
officer of Seller certifying (A) that the representations and warranties of
Seller contained in this Agreement are true and correct in all respects (in the
case of any representation or warranty containing any materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualification) on and as of the Closing Date, except for
changes contemplated by this Agreement and except for representations and
warranties expressly made solely as of a prior date; and (B) that Seller has, in
all material respects, performed all of its obligations and complied with all of
its covenants set forth in this Agreement to be performed and complied with by
it prior to or on the Closing Date;
          (v) subject to the provisions of Section 1.2 hereof, copies of all
Authorizations, Assumed Contracts, blueprints, schematics, working drawings,
plans, projections, statistics, engineering records, and all files and records
regarding the Assets and used by Seller in connection with the Assets and the
Station’s operations;

- 10 -



--------------------------------------------------------------------------------



 



          (vi) a certificate from the appropriate governmental officials of
(A) Delaware as to the good standing of Seller and (B) California as to the good
standing as a foreign entity of Seller;
          (vii) all Consents that Seller has been able to obtain pursuant to
this Agreement;
          (viii) to the extent not previously transferred, the files, records
and other information referenced in Section 1.1(f);
          (ix) a certification signed by Seller to the effect that Seller or, if
Seller is an entity disregarded as separate from another entity for federal
income tax purposes, such other entity is not a “foreign person” as defined in
Section 1445 of the Code;
          (x) an opinion (or opinions) of Seller’s counsel and Seller’s
communications counsel, as applicable, dated as of the Closing Date, covering
the matters set forth Exhibit B, subject to customary qualifications,
limitations, exceptions and assumptions;
          (xi) Consulting Agreements in the form of Exhibits C and D hereto
executed by Peter Desnoes and Wayne Lansche, respectively; and
          (xii) such other documents to be delivered by Seller as are reasonably
necessary to effectuate and document the transactions contemplated herein.
          (b) At the Closing, Buyer shall deliver (or cause to be delivered) to
Seller the following documents and instruments of conveyance and assignment, in
each case reasonably satisfactory in form and substance to Seller and its
counsel and duly executed by Buyer or such other signatory as may be required by
the nature of the document:
          (i) the Purchase Price, which shall be paid in the manner specified in
Section 1.5;
          (ii) an instrument or instruments of assumption of the Authorizations,
the Assumed Contracts, and the other Assumed Obligations to be assumed by Buyer
pursuant to this Agreement;
          (iii) a certificate, dated as of the Closing Date, executed by an
officer of Buyer, certifying that (A) the representations and warranties of
Buyer contained in this Agreement are true and correct in all respects (in the
case of any representation or warranty containing any materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualification) on and as of the Closing Date, except for
changes contemplated by this Agreement and except for representations and
warranties expressly made as of a prior date; and (B) Buyer has, in all material
respects, performed all of its obligations and complied with all of its
covenants set forth in this Agreement to be performed and complied with by it
prior to or on the Closing Date;

- 11 -



--------------------------------------------------------------------------------



 



          (iv) certificates from the appropriate governmental officials of
(A) Washington as to the good standing of Buyer and (B) California as to the
good standing as a foreign entity of Buyer;
          (v) certified copies of the required consents or resolutions of the
directors, members, managers, stockholders or partners of Buyer, (or a committee
thereof duly authorized), authorizing the execution, delivery and performance by
Buyer of the transactions contemplated by this Agreement, and certification that
such consents or resolutions were duly adopted at a duly convened meeting of the
directors, members, managers, or partners or committee, at which a quorum was
present and acting throughout or by unanimous written consent, and that such
consents or resolutions remain in full force and effect, and have not been
amended, rescinded or modified, except to the extent attached thereto;
          (vi) Consulting Agreements in the form of Exhibits C and D hereto
executed by Buyer; and
          (vii) such other documents to be delivered by Buyer hereunder as are
reasonably necessary to effectuate and document the transactions contemplated
herein.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
          As of the date hereof and, except for representations and warranties
expressly made solely as of a prior date, on the Closing Date, Seller represents
and warrants to Buyer as follows:
          3.1 Good Standing. Seller is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. Seller has all requisite limited liability company power and authority
(a) to own, lease, and use the Assets as presently owned, leased, and used,
(b) to conduct the business and operations of the Stations as presently
conducted, and (c) to execute and deliver this Agreement and the documents
contemplated hereby, and to perform and comply with all of the terms and
conditions to be performed and complied with by Seller hereunder and thereunder.
Seller is not a participant in any joint venture or partnership with any other
person or entity with respect to any part of the Station Business.
          3.2 Right, Power and Authority. Seller has taken all requisite limited
liability company action in order to authorize the execution, delivery, and
performance of this Agreement and the consummation of the sale of the Assets and
the other transactions contemplated hereby. This Agreement has been duly
executed and delivered by Seller and is the legal, valid, and binding obligation
of Seller enforceable against Seller in accordance with its terms, except as
enforceability may be limited by any bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally and the application of general principles of equity (regardless of
whether that enforceability is considered in a proceeding at law or in equity).

- 12 -



--------------------------------------------------------------------------------



 



          3.3 No Conflicts or Defaults. Neither the execution, delivery, nor
performance of this Agreement by Seller, nor the consummation of the sale and
purchase of the Assets or any other transaction contemplated hereby, after the
giving of notice, or the lapse of time, or both, (a) conflicts with or results
in a breach of the articles of organization, operating agreement or other
organizational instrument of Seller, (b) violates any Law applicable to Seller;
(c) constitutes grounds for termination of, results in a breach of, constitutes
a default under, violates any right of first refusal or similar right granted to
a third party under, or accelerates or permits the acceleration of any
performance required by the terms of, any Contract to which either Seller is a
party or by which Seller or the Assets are bound and which relates to the
ownership or operation of the Stations or the Assets; provided, however, that
certain Assumed Contracts listed in Schedule 1.1(c) hereto are not assignable
without the consent of another party and the FCC Licenses are not assignable
without the consent of the FCC; or (d) results in the creation of any Lien,
other than Permitted Liens, upon any of the Assets, other than, in the case of
clauses (b), (c) and (d) of this Section 3.3, as expressly contemplated by this
Agreement or as would not reasonably be expected to have a Material Adverse
Effect or materially adversely affect Seller’s ability to perform its
obligations in accordance with the terms of this Agreement.
          3.4 Broker’s Fee. Neither this Agreement, nor the sale and purchase of
the Assets contemplated by this Agreement, was induced or procured through the
services of any person, firm, corporation, or other entity acting on behalf of
or representing Seller as broker, finder, investment banker, financial advisor,
or in any similar capacity, other than Tri-Artisan Partners LLC, whose fees
shall be the responsibility of the Seller.
          3.5 FCC Licenses and Other Authorizations.
          (a) As of the Effective Date, Schedule 1.1(a) lists all FCC Licenses
held by Seller and all material pending applications filed by Seller with the
FCC with respect to the Stations. Seller has delivered to Buyer true and
complete copies of the FCC Licenses and other Authorizations (including any and
all amendments and other modifications thereto). To Seller’s Knowledge, the FCC
Licenses and other Authorizations were validly issued by the FCC or other
Governmental Authority, as applicable, and as of the Effective Date are in full
force and effect, unimpaired by any act or omission by either Seller or its
partners, managers, officers, directors, employees or agents. Other than the FCC
Licenses and the other Authorizations set forth in Schedule 1.1(a) hereto, to
Seller’s Knowledge, no material franchises, licenses, permits, approvals, or
authorizations are required in order for Seller to legally operate the Stations
in the manner and to the full extent that they are operated on the Effective
Date. Except as set forth on Schedule 1.1(a), as of the Effective Date, none of
the FCC Licenses or other Authorizations are subject to any restriction or
condition which would limit the full operation of the Stations as required by
the FCC and as presently operated, other than (a) restrictions set forth in the
FCC Licenses and other Authorizations as of the date hereof, and
(b) restrictions of general applicability to the television broadcasting
industry as a whole.
          (b) Except as set forth on Schedule 3.5 hereto, other than proceedings
of general applicability affecting or purporting to affect all
similarly-situated television broadcasting stations, as of the Effective Date,
there is not pending or, to Seller’s Knowledge, threatened (y) any action or
proceeding by or before the FCC or by or before any other governmental body to
revoke, refuse to renew, or modify the FCC Licenses or any other

- 13 -



--------------------------------------------------------------------------------



 



Authorizations; or (z) any petition, investigation, inquiry, complaint, notice
of violation, notice of apparent liability, or notice of forfeiture against the
Stations or against Seller with respect to the Stations.
          (c) Except as set forth on Schedule 1.1(a) hereto, as of the Effective
Date, to Seller’s Knowledge, no applications of Seller are pending before the
FCC with respect to the Stations.
          (d) Except as set forth on Schedule 3.5 hereto, as of the Effective
Date, to Seller’s Knowledge, the Stations are operating in compliance in all
material respects with the FCC Licenses and the Communications Act of 1934, as
amended, and the rules, regulations and policies of the Federal Communications
Commission as in effect on the date of this Agreement (collectively, the
“Communications Act”), including the Main Studio Rules.
          (e) Schedule 3.5 identifies the Tower(s) on which the main analog
antenna of the Stations is mounted and the Tower(s) on which Seller has mounted,
or intends to mount, as applicable, the main digital antenna of the Stations. To
Seller’s Knowledge, the Transmission Structures are registered to the extent
required by Law and all such Transmission Structures have been constructed, and
are operated and maintained, in compliance in all material respects with the FCC
Licenses and all applicable Laws, including the Communications Act and those
promulgated by the FAA (and including, to the extent applicable, all such Laws
concerning the marking, painting, lighting, height and registration of the
Transmission Structures).
          (f) To Seller’s Knowledge, the Stations are operating at or below the
effective radiated power authorized under the FCC Licenses.
          (g) To Seller’s Knowledge, the Stations do not cause or receive any
material interference that is in violation of the Communications Act or any
other applicable Laws.
          (h) Seller has provided Buyer with true and complete copies of all
agreements which serve to toll one or more statutes of limitations under the
Communications Act between Seller and the FCC with respect to the Stations.
          3.6 Seller Qualifications. Except as set forth on Schedule 3.6 hereto,
as of the Effective Date, Seller is legally, financially and otherwise qualified
under the Communications Act to perform its obligations hereunder, to be the
licensee of, and to own and operate the Stations. Except as set forth on
Schedule 3.6 hereto, to Seller’s Knowledge, as of the Effective Date, no fact or
circumstance exists relating to the FCC qualifications of Seller that (i) could
reasonably be expected to prevent or delay the FCC from granting the FCC
Consent, or (ii) would otherwise disqualify Seller as the licensee, owner or
operator of the Stations.
          3.7 Title to Assets; Sufficiency of Assets. Seller has good and
marketable title to or a valid leasehold interest in or license to use, as
applicable, all of the Assets, free and clear of any Liens, except for
(a) Permitted Liens and (b) the Liens listed in Schedule 3.7 all of which will
be removed on or before the Closing Date. The Assets, together with the Excluded
Assets, constitute all of the properties, interests, assets and rights of Seller
relating to the Station Business and constitute all those necessary for the
continued operation of the Station Business as currently conducted. At the
Closing, Seller will convey to Buyer, good and marketable title to,

- 14 -



--------------------------------------------------------------------------------



 



or a valid leasehold interest in or license to use, as applicable, all of the
Assets (other than Assets disposed of in the ordinary course of business), free
and clear of all Liens (other than Permitted Liens).
3.8 No Litigation; Compliance with Law.
                    (a) Except for matters affecting the television broadcasting
industry generally, and except for those matters set forth in Schedule 3.8(a)
hereto, there is no litigation at law or in equity, no arbitration proceeding,
and no proceeding before or by any court, commission, agency, or other
administrative or regulatory body or authority, pending or, to Seller’s
Knowledge, threatened, which would reasonably be expected to have a Material
Adverse Effect or materially adversely affect Seller’s ability to perform its
obligations in accordance with the terms of this Agreement.
                    (b) Seller owns, leases and operates its properties and
assets relating to the Stations, and carries on and conducts the business and
affairs of the Stations, in material compliance with all Laws.
3.9 Intellectual Property.
              (a) Except as set forth on Schedule 3.9 hereto, Seller owns all
right, title and interest in and to, or has valid license rights to, all of the
Transferred Intellectual Property, except as would not reasonably be expected to
have a Material Adverse Effect. All material patent, trademark, trade name,
service mark, brand name or copyright registrations, licenses, permits, jingles,
privileges, and other similar intangible property rights and interests and all
pending applications or applications to be filed, if any, therefor, owned by or
licensed to Seller and used in the operation of the Stations are disclosed in
Schedule 1.1(d) hereto. Except as set forth on Schedule 3.9, Seller has all
right and authority to use the call letters “KBAK-TV,” “KBFX-LP” and “KBFX-CA”
in connection with the Station Business and to transfer such rights to Buyer at
Closing. Seller has never conducted the Stations under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the names “Westwind,” “KBAK” or “KBFX” or
derivatives thereof.
              (b) To Seller’s Knowledge, the ownership and operation of the
Stations and the Assets, as presently owned and operated, do not infringe upon
or conflict with any rights owned or held by any other Person, except as would
not reasonably be expected to have a Material Adverse Effect. To Seller’s
Knowledge, no Person is infringing, misappropriating or otherwise conflicting
with the rights of Seller in any Transferred Intellectual Property. There are no
claims pending or, to Seller’s Knowledge, threatened by any Person in respect of
the ownership, validity, enforceability or use of any of the Transferred
Intellectual Property.
              3.10 Contracts. Schedule 1.1(c) hereto sets forth (a) all material
Contracts to which Seller or either of the Stations is a party as of the date
hereof and which relate to the Assets or the Station Business, and (b) all
material Leases under which Seller is the lessee or lessor of space on any Tower
included in the Assets or used in the operation of the Stations. Seller has made
or will make available to Buyer on or prior to Closing, true and complete copies
of all such written Contracts and Leases, and true and complete memoranda of all
material oral

- 15 -



--------------------------------------------------------------------------------



 



Contracts and Leases (including any and all amendments and other modifications
to such Contracts and Leases). Except as otherwise disclosed in Schedule 1.1(c)
hereto, all of the Assumed Contracts (as of the date hereof) are in full force
and effect, and are legal, valid and binding obligations of Seller, , and to
Seller’s Knowledge, any other party thereto, and enforceable against Seller and,
to Seller’s Knowledge, any other party thereto in accordance with their terms.
Seller is not in material breach, nor to Seller’s Knowledge is any other party
in material breach, of the terms of any of the Assumed Contracts. Seller has not
received, nor sent to any tenant, subtenant or licensee of any Seller, any
notice of default under any Lease with respect to the Leased Real Property that
remains outstanding and uncured as of the date of this Agreement. Except as
expressly set forth in Schedule 3.10, Seller is not aware of any intention of
any party to any Assumed Contract (a) to terminate such Assumed Contract other
than in accordance with the terms of such Contract, or to amend the terms
thereof, (b) to refuse to renew the same upon its expiration of its term, if
such Contract contemplates renewal or (c) if such Contract contemplates renewal,
to renew the same upon its expiration only upon terms and conditions which are
materially less favorable to Seller. Except as disclosed on Schedule 1.1(c), all
oral Contracts set forth thereon are terminable by Seller at will or upon no
more than thirty (30) days notice. Assuming that the Consents shall have been
obtained, Seller has full legal power and authority to assign its rights under
the Assumed Contracts to Buyer in accordance with this Agreement, and such
assignment will not affect the validity, enforceability, and continuation of any
of the Assumed Contracts.
          3.11 Insurance. Seller has in full force and effect insurance insuring
the properties and assets of the Stations included in the Assets. Seller will
make available to Buyer, at Buyer’s request, a copy of such insurance policies.
Seller has not received any written notice, and to Seller’s Knowledge, any other
notice from any insurance company of any defects or inadequacies in the Real
Property or the premiums of the insurance thereon. Seller has not received any
written notice, and to Seller’s Knowledge, any other notice, from any insurance
company which has issued or refused to issue a policy with respect to any
portion of the Real Property or from any board of fire underwriters (or other
body exercising similar functions) requesting that Seller perform any repairs,
alterations or other work to the improvements on such Real Property, with which
full compliance has not been made.
          3.12 Condition of Assets. Except as provided in Schedule 3.12 hereto,
to Seller’s knowledge, the Tangible Personal Property are free from material
defects. The Stations’ transmitting facilities are being operated at full power
as authorized by the FCC Licenses. Seller has peaceful and undisturbed
possession under all material leases of Tangible Personal Property.
          3.13 Required Consents. Except for the FCC Consent, the Consents
described in Schedule 3.13 hereto and as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), if applicable, no consent, approval, permit, or authorization of, or
declaration to, or filing with, any governmental or regulatory authority or any
other third party is required to be obtained by Seller in order (a) to
consummate the transactions contemplated by this Agreement, or (b) to permit
Seller to assign or transfer the Assets to Buyer, except as would not reasonably
be expected to have a Material Adverse Effect.
          3.14 Employee Benefits. Schedule 3.14 sets forth each “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as

- 16 -



--------------------------------------------------------------------------------



 



amended (“ERISA”)) and any other employee benefit plan, program, agreement or
arrangement maintained, provided, contributed to or required to be contributed
to by Seller, or any ERISA Affiliate of Seller, for the benefit of employees of
the Stations, including any Compensation Arrangement (collectively, the
“Employee Benefit Plans”). “ERISA Affiliate” means with respect to any entity
(i) a member of any “controlled group” (as defined in section 414(b) of the
Code) of which that entity is also a member, (ii) a trade or business, whether
or not incorporated, under common control (within the meaning of section 414(c)
of the Code) with that entity, or (iii) a member of an affiliated service group
(within the meaning of section 414(m) of the Code of which that entity is also a
member. “Compensation Arrangement” means any bonus, deferred compensation,
incentive compensation, stock purchase, stock option, severance or termination
pay, or profit sharing plan, program, agreement, or arrangement for the benefit
of any current or former employee, director, or independent contractor of the
Stations. Neither the Seller nor any ERISA Affiliate of the Seller maintains,
provides, contributes to or is required to contribute to any Employee Benefit
Plan that is subject to Title IV of ERISA, or any “multiemployer plan” within
the meaning of section 3(37) of ERISA. Each Employee Benefit Plan that is
intended to be “qualified” within the meaning of section 401(a), 401(f), or
403(a) of the Code is so qualified and has received or is entitled to rely on a
favorable determination letter from the Internal Revenue Service that remains in
effect on the date hereof, and its related trust is exempt from taxation under
section 501(a) of the Code. All Employee Benefit Plans have been operated in all
material respects in compliance with their terms and applicable law. Seller is
not aware of the existence of any pending, threatened or anticipated
governmental audit or examination of any Employee Benefit Plan or Compensation
Arrangement. Complete and correct copies of each Employee Benefit Plan,
including all amendments thereto, have been delivered to or made available to
Buyer. There exists no action, suit, or claim (other than routine claims for
benefits) pending, or, to Seller’s Knowledge, threatened or anticipated, against
any such Employee Benefit Plan. The Seller has no obligation or liability with
respect to post-termination health or life insurance benefits except to the
extent required by Part 6 of Title I of ERISA or similar applicable state laws.
No benefit that is or may become payable by any Employee Benefit Plan as a
result of, or arising under, this Agreement shall constitute an “excess
parachute payment” (as defined in section 280G(b)(1) of the Code) that is
subject to the imposition of an excise tax under section 4999 of the Code or
that would not be deductible by reason of section 280G of the Code.
          3.15 Employment and Labor Matters. Schedule 3.15 contains a true,
complete and correct list of the names and positions of all employees engaged by
Seller principally in connection with the Stations as of the date of this
Agreement (the “Business Employees”), including each of their respective job
titles, dates of hire and rates of pay. Seller has no written or oral contracts
of employment with any Business Employee, other than (a) oral employment
agreements terminable at will without penalty, or (b) those listed in
Schedule 1.1(c). Except as disclosed on Schedule 3.8(a), Seller has received no
notice alleging that Seller has failed to comply in any material respect with
all applicable laws, rules, and regulations relating to the employment of labor,
including those related to wages, hours, collective bargaining, occupational
safety, discrimination, and the payment of social security and other
payroll-related taxes. Except as disclosed on Schedule 3.8(a), no controversies,
disputes, or proceedings are pending, or, to Seller’s Knowledge, threatened or
anticipated, between Seller and the Business Employees (singly or collectively),
except as would not reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 3.15, Seller is not party to, or subject

- 17 -



--------------------------------------------------------------------------------



 



to, any collective bargaining agreements with respect to the Stations. Except as
disclosed in Schedule 3.15 hereto, there is no material labor trouble, dispute,
grievance, controversy, strike, union representation, or request for union
representation pending, or, to Seller’s Knowledge, threatened, against Seller
relating to or affecting the Station Business.
          3.16 Taxes. Seller has filed or caused to be filed all material
Federal income Tax Returns and all other Federal, state, county, local, or city
Tax Returns which are required to have been filed by Seller with respect to the
Stations and the Assets, and Seller has paid or caused to be paid all Taxes
shown on said returns or on any tax assessment received by Seller to the extent
that such Taxes have become due, or has set aside on its books reserves
(segregated to the extent required by GAAP) deemed by Seller to be adequate with
respect thereto and except as specifically disclosed or scheduled there is no
known, or to Seller’s Knowledge, threatened or anticipated tax liability of
Seller with respect to Seller’s ownership of the Assets. Seller is not required
to hold a seller’s permit for the sale of tangible personal property under
California law.
          3.17 Reports. All material returns, reports, and statements which the
Stations are currently required to have filed with the FCC or with any other
governmental agency have been filed, and all material reporting requirements of
the FCC and other Governmental Authorities having jurisdiction over the Stations
have been complied with. All of such reports, returns, and statements are
complete and correct in all material respects as filed. The Stations’ public
inspection files are located at the Stations’ main studio and are in material
compliance with the FCC’s rules and regulations. The Seller has paid all FCC
regulatory fees due and payable by the Seller with respect to the Stations.
          3.18 Financial Statements. Seller has made available to Buyer the
following financial statements for Seller: (i) audited balance sheet and
statements of operations, members’ equity and cash flows as of and for the year
ended December 31, 2006 and (ii) reviewed balance sheet and statements of
operations, members’ equity and cash flows as of and for the year ended
December 25, 2005 (collectively, the “Financial Statements”). The Financial
Statements as of and for the year ended December 25, 2005 do not include
information with respect to KBFX-CA, except with respect to the period from
December 9, 2005 through December 25, 2005. The Financial Statements as of and
for the year ended December 31, 2006 present fairly, in all material respects,
the financial position of the Seller as of the respective dates and the results
of its operations and cash flows for the periods then ended in conformity with
generally accepted accounting principles in the United States (“GAAP”). Seller
is not aware of any material modifications that should be made to the Financial
Statements as of and for the year ended December 25, 2005 in order for them to
be in conformity with GAAP.
3.19 Real Property.
          (a) Schedule 3.19 lists, as of the date of this Agreement, the street
address or other location information for all Real Property owned by Seller
(“Owned Real Property”). Seller is the sole owner and has good, valid,
marketable and insurable fee simple interest (and such fee simple interest is
recorded) to each parcel of Owned Real Property listed on Schedule 3.19, free
and clear of any Liens, other than Permitted Liens. Seller is not party to any
Leases, subleases, licenses, concessions, or other Contracts granting to any
party or parties the right of use or occupancy of any portion of any such parcel
of Owned Real Property, except for those

- 18 -



--------------------------------------------------------------------------------



 



listed on Schedule 3.19. Seller has delivered or otherwise made available to
Buyer true, correct and complete copies of all deeds, title insurance reports
and policies, exception documents, Leases and related documents and information
and surveys for the Owned Real Property in Seller’s possession.
          (b) Schedule 3.19 lists, as of the date of this Agreement, by street
address or other location information, all parcels of Real Property used or held
for use in the operation of, or occupied in connection with, the Stations in
which Seller, as lessee, sublessee or licensee, as the case may be, has a
leasehold or license interest or estate (together with any rights, title and
interest of Seller pursuant to a Lease therefor and all improvements thereon,
the “Leased Real Property”), and identifies the lessor or sublessor as the case
may be, thereof. Except as set forth on Schedule 1.3(a), Seller holds good,
valid, existing and enforceable leasehold interests in all of the Leased Real
Property. To Seller’s Knowledge, neither Seller, nor any other Person has
granted any oral or written right to any Person other than Seller to lease,
sublease, license or otherwise use or occupy any of the Leased Real Property
beyond the end of the applicable periods of the applicable Lease. Seller has
delivered or otherwise made available to Buyer true, correct and complete copies
of all title insurance reports and policies, underlying title exception
documents, surveys, Leases and agreements, related documents and information
pertaining to Leased Real Property (including any and all amendments and
modifications thereto) in Seller’s possession. Seller has peaceful and
undisturbed possession under all Leases with respect to the Leased Real
Property.
          (c) The Owned Real Property and Leased Real Property constitute all
interests in real property currently used in or held for use in connection with
the operation of the Station Business and which are necessary for the continued
operation of the Station Business as currently conducted. Seller owns, leases or
has the legal right to use in the ordinary course of business all easements,
rights of entry and rights-of-way which are material to the Station Business. To
Seller’s Knowledge, there are no material structural, electrical, mechanical,
plumbing, air conditioning, heating or other defects in the structures and
improvements constituting the Owned Real Property or Leased Real Property that
materially adversely affect the operation of the Station Business. To Seller’s
Knowledge, all of the buildings, fixtures and improvements located on the Owned
Real Property or Leased Real Property are in good operating condition and repair
(subject to normal wear and tear), are suitable for the current operation of the
Station Business and no condition exists that would interfere with Seller’s
customary use and operation thereof. There do not exist any actual or, to
Seller’s Knowledge, threatened condemnation or eminent domain proceedings that
affect any Owned Real Property or Leased Real Property or any part thereof, and
Seller has not received any written notice, or, to Seller’s Knowledge, oral
notice, of the intention of any Governmental Authority or other Person to take
or use all or any part thereof.
          (d) Except as disclosed in Schedule 3.19, there are no parties in
possession of any portion of the Owned Real Property or the Leased Real Property
other than Seller, whether as lessees, tenants at will, trespassers or
otherwise, and no Seller, nor to Seller’s Knowledge, any other Person has
granted any oral or written right to any Person other than Seller to lease,
sublease, license or otherwise use or occupy any of the Owned Real Property or
Leased Real Property. To Seller’s Knowledge, there are no options or rights in
any third party to purchase or

- 19 -



--------------------------------------------------------------------------------



 



acquire any ownership interest in the Owned Real Property, including pursuant to
any executory contracts of sale, rights of first refusal or options.
          (e) Each parcel of the Owned Real Property and the Leased Real
Property is located on public roads and streets with adequate and legal ingress
available between such streets and such parcel, and all utilities required in
connection with the present use, occupancy and operation by Seller of each such
parcel are sufficient for Seller’s present purposes and are fully operational
and in working order.
          (f) Except as disclosed on Schedules 3.19, 3.7 or 1.3(a), there are no
Liens on any portion of the Owned Real Property.
          (g) Seller has not received any written notice of any material
assessments, general or special, which have been or are in the process of being
levied against any parcel of the Owned Real Property or the Leased Real
Property, and to Seller’s Knowledge, there are no threatened or contemplated
material, extraordinary assessments (excluding property taxes due and payable in
the ordinary course).
          (h) No shareholder of or holder of a membership interest in Seller is
a “foreign person” as defined in Section 1445 of the Code.
          3.20 Environmental Laws and Regulations. To Seller’s Knowledge, the
operation of the Stations and the use of the Assets as heretofore operated and
used by Seller are not in violation of any applicable Environmental Law. Seller
has not received any written claim, complaint, citation, report or other notice
regarding any liabilities or potential liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, arising under Environmental Law with respect to the
Stations or the Assets, nor, to Seller’s Knowledge, is any such complaint,
citation, report or other notice threatened. “Environmental Law” means any and
all laws, rules, regulations or orders of any United States of America
Governmental Authorities relating to pollution or the environment, including
those relating to emissions, discharges, releases or threatened releases of
Hazardous Substances into the environment (including ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances. “Hazardous Substances” means (i) any “hazardous waste” as
defined by the Resources Conservation and Recovery Act of 1976 (“RCRA”) (42
U.S.C. § 6901 et seq.); (ii) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.) (“CERCLA”); (iii) any “chemical substance”, “new chemical
substance” or “hazardous chemical substance or mixture” or other substance
regulated by the Toxic Substances Control Act (“TSCA”) (42 U.S.C. § 2601 et
seq.); (iv) asbestos; (v) polychlorinated biphenyls; (vi) any substances
regulated under the provisions of Subtitle I of RCRA relating to underground
storage tanks; and (vii) any substance the presence, use, treatment, storage,
transmission or disposal of which on or from the Real Property is prohibited by
any laws, rules, regulations or orders of any United States of America
Governmental Authorities.
          3.21 Accounts Payable. Seller shall deliver to Buyer on or prior to
Closing a true and complete list of all Accounts Payable as of the Effective
Date, including a breakdown,

- 20 -



--------------------------------------------------------------------------------



 



in each case, of the name of the creditor, the amount payable and the date on
which such account became payable. All Accounts Payable were incurred in the
ordinary course of business in connection with the Station Business.
3.22 MVPD Matters.
          (a) To Seller’s Knowledge, Schedule 3.22 sets forth a true and
complete list as of the Effective Date of:
                    (i) all MVPDs that carry the Stations’ signals, and the
channels on which the Stations’ signals are carried; and
                    (ii) all currently effective retransmission consent
Contracts entered into with any MVPD in the Market with respect to the Stations,
and (b) the expiration date for each such contract;
          (b) Except as set forth on Schedule 3.22, no MVPD has advised Seller
in writing of any signal quality or copyright indemnity or other obstacle to
carriage of the Stations’ signals, and no MVPD has declined or threatened to
decline in writing such carriage or failed to respond to a written request for
carriage or, to Seller’s Knowledge, sought any form of relief from carriage from
the FCC.
          3.23 No Changes. Except as set forth in Seller’s disclosure schedules
to this Agreement, since December 31, 2006, Seller has conducted the business
and operations of the Stations only in the ordinary course of business
consistent with past practice, and there has not been in connection with or
related to the Stations:
          (a) any material damage, destruction or loss (whether or not covered
by insurance) affecting any of the tangible Assets, including any such damage,
destruction or loss that prevents the Stations from broadcasting;
          (b) any payment, discharge or satisfaction of any claim or obligation
of Seller, except in the ordinary course of business and consistent with past
practice;
          (c) any sale, assignment, lease, or other transfer of any of the
Assets, other than in the normal and usual course of business, with suitable
replacements being obtained therefor to the extent required by this Agreement;
          (d) with respect to the Stations, any incurrence of debt, liability or
obligations, except for obligations arising from the purchase of goods or the
rendition of services in the ordinary course of business;
          (e) any canceled debts owed to or claims held by Seller with respect
to the business and operations of the Stations, except in the normal and usual
course of business and consistent with past practice;
          (f) except in the ordinary course of business consistent with past
practice, any amendment, modification or termination of any material Contract;

- 21 -



--------------------------------------------------------------------------------



 



          (g) any changes in Seller’s accounting practices with respect to the
business and operations of the Stations or any change in depreciation or
amortization policies or rates;
          (h) any material write-down of the value of any Assets or any material
write-off as uncollectible of any Account Receivable or any portion thereof with
a balance in excess of $25,000;
          (i) any transfer or grant of any right under, or any settlement
regarding the breach or infringement of, any Transferred Intellectual Property,
in each case used in the operation of the Station, except in the normal and
usual course of business;
          (j) any creation of any material Lien (other than Permitted Liens)
with respect to any of the Assets, except in the normal and usual course of
business consistent with past practice (which Liens shall be discharged at
Closing);
          (k) any period of four (4) or more consecutive days during which
either Station has been off the air for any reason or a period of fifteen
(15) or more days during which either Station operated at substantially reduced
power; or
          (l) any agreement or commitment, whether in writing or otherwise, to
take any of the actions specified in the foregoing items (a) through (j).
          3.24 Affiliation Agreements. The Affiliation Agreements are in full
force and effect and neither Fox Broadcasting Company nor CBS Inc. has given the
Seller written notice (i) that it intends to terminate or fail to renew its
Affiliation Agreement, or (ii) that it is considering such possible termination
of or failure to renew its Affiliation Agreement.
          3.25 Related Party Transactions. Except as set forth on Schedule 3.25,
no current or former partner, director, officer, member or shareholder of Seller
or any Affiliate thereof, or any relative with a relationship of not more remote
than first cousin of any of the foregoing, is presently, or during the twelve
(12) - month period ending on the Effective Date has been, (a) a party to any
material transaction related to the Station Business with Seller, including any
Contract providing for the furnishing of services by, or rental of real or
personal property from, or otherwise requiring payments to, any such partner,
director, officer, member, shareholder or Affiliate, or (b) to Seller’s
Knowledge, the direct or indirect owner of an interest in any Person which is a
present or potential competitor, supplier or customer of the Station Business,
nor does any such Person receive income from any source other than Seller which
relates to the business or should properly accrue to the Station Business.
          3.26 Non-FCC Authorizations. Exclusive of the FCC Licenses, Seller is
in compliance in all material respects with the terms of all of the
Authorizations and the Authorizations are in full force and effect, and no
violations are or have been recorded in respect of any thereof. Exclusive of the
FCC Licenses, no proceeding is pending or, to Seller’s Knowledge, threatened, to
cancel, suspend, revoke or limit any of the Authorizations and, to Seller’s
Knowledge, there is no basis for any such proceeding.

- 22 -



--------------------------------------------------------------------------------



 



          3.27 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, SELLER MAKES NO OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE STATIONS, THE ASSETS OR OTHERWISE
WITH RESPECT TO ANY OTHER INFORMATION PROVIDED TO BUYER, INCLUDING BUT NOT
LIMITED TO (A) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE, (B)
THE OPERATION OF THE STATIONS BY BUYER AFTER THE CLOSING IN ANY MANNER, OR
(C) THE PROBABLE SUCCESS OR PROFITABILITY OF THE OWNERSHIP, USE OR OPERATION OF
THE ASSETS OR STATIONS BY BUYER AFTER THE CLOSING.
          3.28 Ring-Fencing of Specific Warranties.
          (a) None of the representations and warranties in this Agreement
(other than those contained in Sections 3.5 and 3.6) shall be deemed to
constitute, directly or indirectly, a representation or warranty by Seller with
respect to any matter relating to the FCC Licenses or other FCC-related
Authorizations, including, without limitation, any representation or warranty
that Seller (i) holds or has any interest in or right to, or has any right to
transfer to Buyer, any licenses, permits, approvals or authorizations of the FCC
or (ii) is in compliance with the terms, conditions or requirements of any such
licenses, permits, approvals or authorizations of the FCC or the Laws relevant
to holders thereof, and Buyer acknowledges and agrees that Seller makes no such
representation or warranty save as expressly provided in those Sections.
          (b) None of the representations and warranties in this Agreement
(other than those contained in Section 3.20) shall be deemed to constitute,
directly or indirectly, a representation or warranty by Seller with respect to
any matter relating to the Environment or compliance or otherwise with
Environmental Law, and Buyer acknowledges and agrees that Seller makes no such
representation or warranty save as expressly provided in that Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
          As of the date hereof and on the Closing Date, Buyer represents and
warrants to Seller as follows:
          4.1 Good Standing. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Washington and is
qualified to do business in the State of California. Buyer has all requisite
power and authority, and holds all material rights, franchises, licenses,
permits, authorizations, and approvals (governmental and otherwise) necessary,
to own and operate its properties and carry on and conduct its business as
presently carried on and conducted
          4.2 Right, Power and Authority. Buyer has the full corporate power and
authority to enter into, to execute and deliver, and to perform its obligations
under, this Agreement and any other instruments contemplated hereby, and Buyer
has taken all requisite corporate action in order to authorize the execution,
delivery, and performance of this Agreement and the transactions contemplated
hereby and thereby. This Agreement has been duly executed

- 23 -



--------------------------------------------------------------------------------



 



and delivered by Buyer and is the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforceability
may be limited by any bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally and the
application of general principles of equity (regardless of whether that
enforceability is considered in a proceeding at law or in equity).
          4.3 Buyer Qualifications. Except as disclosed on Schedule 4.3 hereto,
there is no fact known to Buyer that would, under the Communications Act,
disqualify Buyer from holding the FCC Licenses, and Buyer has taken no action
that would be likely to cause such disqualification prior to the Closing Date.
To Buyer’s Knowledge, no waiver of or exemption from any FCC rule or policy is
necessary for the FCC Consent to be obtained. To Buyer’s Knowledge, there are no
matters which might reasonably be expected to result in the FCC’s denial or
delay of approval of the FCC Application.  To Buyer’s Knowledge, as of the date
of this Agreement, Buyer’s acquisition of the Stations complies with the FCC’s
multiple-ownership rules.  Neither Buyer nor any person with an attributable
ownership interest under FCC rules in Buyer has any other attributable ownership
interest in any media property in the Stations’ Market.
          4.4 No Conflicts or Defaults. Neither the execution, delivery, nor
performance of this Agreement by Buyer, nor the consummation of the sale and
purchase of the Assets or any other transaction contemplated hereby or thereby,
after the giving of notice, or the lapse of time, or both, (a) conflicts with or
results in a breach of the certificate of incorporation, bylaws or other
organizational instrument of Buyer, (b) violates any Law applicable to Buyer, or
(c) constitutes grounds for termination of, results in a breach of, constitutes
a default under, or accelerates or permits the acceleration of any performance
required by the terms of, any material Contract to which Buyer is a party or by
which Buyer is bound, other than, in the case of clauses (b) and (c) of this
Section 4.4, as expressly contemplated by this Agreement or as would not
reasonably be expected to have a material adverse effect upon Buyer’s ability to
perform its obligations in accordance with the terms of this Agreement.
          4.5 No Litigation or Violations of Law.
          (a) Except for matters affecting the television broadcasting industry
generally, and except for those matters set forth in Schedule 4.5(a) hereto,
there is no litigation at law or in equity, no arbitration proceeding, and no
proceeding before or by any court, commission, agency, or other administrative
or regulatory body or authority, pending or, to Buyer’s Knowledge, threatened,
which would reasonably be expected to have a material adverse effect upon
Buyer’s ability to perform in accordance with the terms of this Agreement.
          (b) Buyer owns, leases and operates its properties and assets, and
carries on and conducts its business and affairs, in material compliance with
all Laws.
          4.6 Required Consents. Except for the FCC Consent, consents to
assignment of the Assumed Contracts and as may be required under the HSR Act, if
applicable, no consent, approval, permit, or authorization of, or declaration
to, or filing with, any Governmental Authority or any other third party is
required to be obtained by Buyer in order (a) to consummate

- 24 -



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement, or (b) to permit Buyer to
acquire the Assets from Seller. Buyer has obtained all necessary financing
commitments to consummate the purchase of the Assets.
          4.7 Broker’s Fee. Neither this Agreement, nor the sale and purchase of
the Assets contemplated by this Agreement, was induced or procured through the
services of any person, firm, corporation, or other entity acting on behalf of
or representing Buyer as broker, finder, investment banker, financial advisor,
or in any similar capacity.
ARTICLE V
COVENANTS
          5.1 FCC Approval.
          (a) The consummation of the transactions contemplated hereby is
subject to the prior consent and approval of the FCC. Buyer and Seller shall
jointly file with the FCC substantially complete applications (the “Assignment
Applications”) to request the FCC’s consent to the voluntary assignment of the
FCC Licenses from Seller to Buyer (the “FCC Consent”) within ten (10) Business
Days after the execution of this Agreement so long as Buyer has delivered the
Escrow Deposit to the Escrow Agent in accordance with Section 1.4 above;
provided, however, that if any FCC-imposed freeze on the filing of broadcast
license assignment applications is in effect during such ten (10) Business Day
period, then the Assignment Applications shall be filed not more than one
(1) business day after such freeze is lifted. Buyer and Seller shall each pay
its own expenses in connection with the preparation and prosecution of the
Assignment Applications and shall share any filing fee(s) associated with the
Assignment Applications equally. Seller and Buyer shall prosecute the Assignment
Applications before the FCC, including opposing any petitions to deny filed
against the Assignment Applications, with all commercially reasonable diligence,
and otherwise use commercially reasonable efforts in order to obtain the FCC
Consent promptly and in order to carry out the provisions of this Agreement.
Each party shall promptly provide to the other party a copy of any pleading,
order or other document served on them or a copy of any formal inquiry or
request by the FCC or the substance of any informal FCC inquiry relating to any
such FCC Application. If FCC reconsideration or review, or if judicial review
shall be sought with respect to the FCC Consent by a third party or upon the
FCC’s own motion, Buyer and Seller shall cooperate in opposing such requests for
FCC reconsideration or review or for judicial review.
          (b) Except as provided in clause (c) or (d) below, each party hereto
covenants and agrees to (i) prepare, file and prosecute any alternative
application, petition, motion, request or other filing (including any motion for
leave to withdraw or dismiss any Assignment Application filed by the parties
with the FCC in connection with the transactions contemplated hereby) (the
“Additional Applications”); (ii) file any amendment or modification to the FCC
Applications; (iii) otherwise take any other action with respect to the FCC as
may be reasonably necessary in connection with the transactions contemplated
hereby; and (iv) cooperate in good faith with the other party hereto with
respect to the foregoing, all as may be reasonably determined by Buyer or Seller
to be

- 25 -



--------------------------------------------------------------------------------



 



necessary, appropriate or advisable in order to consummate the transactions
contemplated by this Agreement in a manner and within the time period
contemplated by this Agreement.
          (c) Each party agrees to comply with any condition imposed on it by
the FCC Consent, except that no party shall be required to comply with, or
consummate the transaction subject to, a condition if compliance with the
condition could reasonably be expected to materially adversely effect it. If any
party to this Agreement shall seek FCC reconsideration or review, or judicial
review, of a materially adverse condition imposed by the FCC, the other party
shall cooperate fully with the party seeking reconsideration or review of such
condition; provided, however, that neither party shall seek or cause to be
sought, without the prior written consent of the other party, FCC
reconsideration or review, or judicial review, of any condition or qualification
that is not a materially adverse condition. For purposes of this Agreement, a
“materially adverse condition” shall not include any condition generally
applicable to the broadcast industry or a transaction of this kind.
          (d) If the Closing shall not have occurred for any reason within the
original effective period of any FCC Consent, and neither party shall have
terminated this Agreement pursuant to its rights under Section 8.1, the parties
shall jointly request an extension or extensions of the effective period of such
FCC Consent. No extension of the effective period of any FCC Consent shall limit
the exercise by either party of its right to terminate the Agreement under
Section 8.1.
          5.2 Cooperation. Subject to the terms and conditions of this
Agreement, prior to the Closing Buyer and Seller shall use their commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary under applicable Law to
consummate the transactions contemplated hereby, including furnishing
information to the other party required in connection with obtaining any
Consents or making any filings with Governmental Authorities.
          5.3 Risk of Loss.
          (a) The risk of loss, forfeiture or damage to the Assets shall be upon
Seller at all times prior to the Closing. In the event of loss, forfeiture or
damage to the Assets, Seller shall promptly notify Buyer thereof (the “Seller’s
Risk of Loss Notice”) and if the lost, forfeited or damaged Assets are capable
of being replaced or repaired for an aggregate amount less than $550,000, then
Seller shall, at its sole cost and expense, replace or repair such Assets prior
to the Closing or deliver to Buyer at the Closing an amount in cash equal to the
cost of replacement or repair of such Assets, as determined by Seller in its
discretion. Notwithstanding the foregoing, if the amount required to replace or
repair such Assets exceeds $550,000, Seller may elect in the Seller’s Risk of
Loss Notice not to replace or repair such Assets (which election must be set
forth in Seller’s Risk of Loss Notice); provided, however, that in the event
Seller elects not to replace or repair such Assets, Buyer, at its option, may
elect within thirty (30) days after receipt of the Seller’s Risk of Loss Notice
to (i) terminate this Agreement without either party being subject to a claim by
the other for liquidated damages or any other claims for damages, or (ii) waive
any default or breach with respect to the loss or damage and receive a $550,000
credit at Closing. Either

- 26 -



--------------------------------------------------------------------------------



 



party may extend the Closing Date by up to thirty (30) days in order to allow
Seller to complete the repair or replacement. This Section 5.3 shall not modify
or limit any other conditions precedent to the obligation of the Buyer.
          (b) Seller shall use its commercially reasonable efforts to avoid
either Station being off the air for three (3) or more consecutive days or five
(5) or more days in any thirty (30) day period. Seller shall give prompt written
notice to Buyer if either of the following (a “Specified Event”) shall occur:
(i) the regular broadcast transmissions of one of the Stations in the normal and
usual manner are interrupted or discontinued for more than twenty-four
(24) hours in any fourteen (14) day period, on a cumulative basis, whether or
not consecutive; or (ii) one of the Stations is operated at less than its
licensed antenna height above average terrain or at less than ninety percent
(90%) of its licensed effective radiated power for more than seventy-two
(72) consecutive hours or five (5) or more days, whether or not consecutive,
during any period of thirty (30) consecutive days. If a Specified Event shall
occur, then, provided that Buyer is not in default under this Agreement, Buyer
may, at its option: (i) terminate this Agreement by written notice given to
Seller not more than ten (10) days after the expiration of such fourteen
(14) day, seventy-two (72) hour or thirty (30) day period, as the case may be
(without either party being subject to a claim by the other for liquidated
damages or any other claims for damages), or (ii) waive any default or breach
with respect to the loss or damage and receive a $250,000 credit at Closing. In
the event of termination of this Agreement by Buyer pursuant to this
Section 5.3, the parties shall be released and discharged from any further
obligation hereunder (without being subject to a claim by Seller for liquidated
damages or any other claims for damages). Notwithstanding the foregoing, Seller
has an application pending with the FCC to change KBFX-CA’s assigned Channel
from 58 to 22 and if such application is granted, Seller may retune the KBFX-CA
transmitter to Channel 22, in which case the Station may be off the air during
the pendency of such retuning, which shall not be deemed a Specified Event or
otherwise be default or breach hereunder or give Buyer the right to terminate
this Agreement; provided that such retuning shall be completed as promptly as
practicable.
          (c) If the parties are unable to agree upon the extent of any loss,
forfeiture or damage, the cost to repair, replace or restore any lost, forfeited
or damaged property, the adequacy of any repair, replacement, or restoration of
any lost or damaged property, or any other non-legal matter arising under this
Section 5.3, the disagreement shall be referred to a qualified consulting
communications engineer mutually acceptable to Seller and Buyer who is a member
of the Association of Federal Communications Consulting Engineers, whose
decision on all non-legal issues shall be final, binding upon and non-appealable
by the parties, and whose fees and expenses shall be paid one-half by Seller and
one-half by Buyer; provided, however, that the consulting communications
engineer shall not resolve any issues relating to the interpretation of this
Agreement or any other legal issues.
          5.4 Written Consents and Certain Other Documents .
          (a) Prior to the Closing Date, Seller shall proceed with all
reasonable diligence and shall use commercially reasonable efforts to obtain all
written consents necessary for Seller to consummate the transactions
contemplated by this Agreement, including, without

- 27 -



--------------------------------------------------------------------------------



 



limitation, the written consents of the parties to the Assumed Contracts where
required (the “Consents”). Notwithstanding any provision in this Agreement to
the contrary, Seller shall not have any obligation to expend funds out-of-pocket
or issue any guaranty in order to obtain the Consents. If requested by Seller,
Buyer shall execute and deliver to the applicable third party and Seller an
assumption agreement with respect to Seller’s obligations and liabilities under
each Assumed Contract to commence as of the Effective Time, which assumption
agreement may also contain a release of Seller by the applicable third party to
such Assumed Contract.
          (b) If applicable, each of Buyer and Seller will cause to be filed as
promptly as possible after the date hereof with the United States Federal Trade
Commission and with the Antitrust Division of the United States Department of
Justice, all reports and other documents required to be filed by it (or its
Affiliates) under the HSR Act with respect to the transactions which are the
subject of this Agreement. If applicable, each of Buyer and Seller will use all
commercially reasonable efforts to promptly comply with or cause to be promptly
complied with any requests by the United States Federal Trade Commission or the
Antitrust Division of the United States Department of Justice for additional
information concerning the transactions or it or its Affiliates, in each case so
that the waiting period applicable to this Agreement and the transactions
contemplated hereby under the HSR Act shall expire as soon as practicable after
the date hereof. Buyer will pay any and all filing and legal fees and costs
(other than any fees of the attorneys of the Seller which shall be borne by the
Seller) required in connection with the filings under the HSR Act.
          (c) Seller covenants and agrees to use commercially reasonable efforts
to deliver at or prior to the Closing:
          (i) an estoppel certificate from the lessor of any Lease under which
Seller is the lessee, sublessee, licensee or occupant thereunder, but only if
such Lease entitles Seller to obtain such estoppel certificate;
          (ii) an estoppel certificate from the lessee, sublessee, licensee or
occupancy of any Lease under which Seller is the lessor, sublessor, licensor or
grantor thereunder, but only if such Lease entitles Seller to obtain such
estoppel certificate;;
          (iii) all customary certificates, affidavits and other materials
reasonably requested by the Title Company as a condition to its issuance of the
owner’s or lessee’s Title Policy for each parcel of the Real Property (including
an affidavit with respect to mechanics’ liens certifying that there are no
unpaid bills (except as included in the Permitted Liens) for services rendered
or materials furnished to any Real Property, and customary seller’s or owner’s
affidavits and agreements indemnifying the Title Company against claims for any
such services or materials);
          (iv) a valid and subsisting Certificate of Occupancy or equivalent
required certificate of compliance (or evidence that none was needed) covering
all buildings and other improvements for each parcel of Real Property.
          5.5 Notifications. Pending the Closing Date, Seller and Buyer shall
promptly notify each other in writing of any developments, except for matters
affecting the television

- 28 -



--------------------------------------------------------------------------------



 



broadcasting industry generally, which singly or in concert with others are
materially adverse to the ability of such notifying party to consummate the
transactions contemplated hereby and of any notice or other communication from
any Governmental Authority relating to the transactions contemplated by this
Agreement.
          5.6 Allocation of Purchase Price. The Purchase Price set forth in
Section 1.5 and, to the extent properly taken into account in accordance with
the Tax Regulations, Assumed Obligations, shall be allocated among the Assets in
accordance with the provisions of Section 1060 of the Code, and as determined by
mutual agreement of Seller and Buyer prior to Closing as specified in a separate
writing between the parties. Buyer and Seller shall each complete, execute and
timely file Form 8594 with the Internal Revenue Service with their respective
Tax Returns for the taxable year that includes the Closing Date (or such other
Internal Revenue Service Form as may then be prescribed for use by the
regulations promulgated under the Code (the “Tax Regulations”) to comply with
applicable asset acquisition reporting requirements of Section 1060 of the Code
and the Tax Regulations thereunder). Buyer and Seller agree to act in accordance
with the allocation of the Purchase Price established pursuant to this section
in the preparation and filing of all Tax Returns, including Form 8594.
          5.7 Control of the Stations. Prior to Closing, Buyer shall not,
directly or indirectly, control, supervise, direct, or attempt to control,
supervise, or direct the operations of one or both of the Stations in
contravention of the rules, regulations and policies of the FCC; all such
operations, including control and supervision of all of the Stations’ programs,
Seller’s employees, finances and policies, shall be the responsibility of Seller
until the Closing.
          5.8 Inspection Rights.
          (a) Until the Closing, upon reasonable prior notice, Seller shall,
during the Stations’ regular business hours, make the studio and office
facilities, books, accounts, records, contracts, and documents pertaining to the
Station Business and included in the Assets available for examination and
inspection by Buyer and its agents, provided that neither the furnishing of such
information nor any investigation made heretofore or hereafter shall affect
Buyer’s right to rely upon any representation or warranty made by Seller in this
Agreement, each of which shall survive any furnishing of information or any
investigation, subject to Section 9.1 hereof. Any such examination and
inspection shall be undertaken in a manner designed to minimize the disruption
to the operations of the Station Business to the extent reasonably practicable.
          (b) On and after the Closing Date, upon reasonable notice, Buyer will
afford promptly to Seller and its agents and advisors reasonable access to its
properties, books, accounts, contracts, documents and records (or any portion
thereof) relating exclusively to any period ending on or before the Closing Date
and to employees of Buyer to the extent necessary to establish facts related to
such period and in order to ensure Buyer’s compliance with the terms and
provisions of this Agreement.
          5.9 No Changes. From and after the date hereof until the Closing Date,
Seller shall:

- 29 -



--------------------------------------------------------------------------------



 



          (a) except as otherwise provided herein, (i) use its commercially
reasonable efforts to maintain in full force and effect the FCC Licenses and all
other material Authorizations required to carry on the Station Business,
(ii) take any actions and make any filings necessary before the FCC to preserve
the FCC Licenses’ effectiveness, including promptly filing renewal applications,
timely filing required FCC reports, and timely paying annual regulatory fees,
(iii) deliver to Buyer, within ten (10) Business Days after filing, copies of
any specific, named reports, applications or responses to the FCC related to the
Stations which are filed during such period and which Buyer may request, and
(iv) notify Buyer of any proceeding or matter pending before the FCC that could
have a Material Adverse Effect;
          (b) operate the Stations’ business in all material respects in the
ordinary course of business and consistent with past practice, including,
without limitation, paying when due all obligations arising under the Assumed
Contracts or any other agreements or commitments of the Stations which accrued
prior to the Closing Date, except where such conduct would conflict with the
covenants in this Section 5.9 or with Seller’s other obligations under this
Agreement;
          (c) not dissolve, liquidate, merge or consolidate the Seller, nor
sell, assign, lease, mortgage, pledge, or otherwise transfer, or dispose of any
of the Assets, or create, assume, or permit to exist any Lien upon any of the
Assets, except for (i) Liens in favor of Buyer, Permitted Liens or Liens which
will be removed at or before Closing; (ii) immaterial items of personal property
included in the Assets which are sold or otherwise disposed of in the ordinary
and regular course of the operation of the Station Business, and
(iii) transactions engaged in with Buyer’s written consent first obtained;
          (d) not, except with Buyer’s prior written consent, enter into, renew,
amend, modify or become obligated under (i) any “program contract,” whether for
cash or barter, or any agreement, not terminable at the Closing without
liability to Buyer, except in the ordinary course of business consistent with
past practices, or (ii) any other Contract on behalf of a Station requiring the
Stations to make cash payments to third parties, except for Contracts for
personal property or services entered into in the ordinary and regular course of
the operation of the Station, consistent with the Station’s past and present
practices;
          (e) maintain in full force and effect insurance policies in respect of
the Station Business in accordance with Seller’s normal and customary business
practices;
          (f) maintain and preserve the current operations of the Stations and,
consistent with the ordinary course of business, the Stations’ goodwill and the
Stations’ present relationships with suppliers, advertisers, and others having
business relations with the Stations;
          (g) not transfer or grant any rights to Transferred Intellectual
Property, other than in the ordinary course of business, and respond
substantively to any outstanding matters before the U.S. Patent and Trademark
Office pertaining to the Stations or the Assets;

- 30 -



--------------------------------------------------------------------------------



 



          (h) use its commercially reasonable efforts to maintain all of the
Assets (except for Assets disposed of in accordance with the terms hereof) or
replacements thereof (to the extent required pursuant to this Agreement) and
improvements thereon in their current condition (ordinary wear and tear
excepted) in the usual and customary manner, and in material compliance with the
FCC’s rules and regulations, and use, operate, and maintain all of the Assets in
a reasonable manner, with inventories of spare parts and expendable supplies
being maintained at levels reasonably consistent with past practices;
          (i) maintain its books and records, including the record keeping and
reporting requirements imposed by the FCC, in accordance with past practices and
in material compliance with the FCC’s rules and regulations;
          (j) make by the Closing Date all payments under the Assumed Contracts
that are due to be paid by Seller on or before the Closing Date, and, consistent
with past practice, except as would not have a materially adverse effect on the
Stations as a whole, take all action reasonably necessary to preserve in full
force and effect the existing rights of Seller under the Assumed Contracts;
          (k) prior to the Closing Date, deliver to Buyer a list of any
contracts relating to the Station Business entered into by Seller between the
date hereof and the Closing Date of the type required to be listed in
Schedule 1.1(c) hereto, together with copies of such contracts;
          (l) use its commercially reasonable efforts to comply in all material
respects with all rules and regulations of the FCC, and all other laws, rules,
and regulations to which Seller, the Stations, and the Assets are subject;
          (m) not, except with written consent of the Buyer, (i) pay or provide
to any Business Employee any bonus or other non-cash benefit or make any advance
or loan, in each case not provided for under any Contract, Employee Benefit Plan
or employment or compensation agreement in effect on the date of this Agreement,
other than the payment of base compensation or advances for business expenses in
the ordinary course of business, (ii) grant any material increase in
compensation (including any increase in severance or termination pay) to any
Business Employee except to the extent required under any Contract, Employee
Benefit Plan or employment or compensation agreement in effect on the date of
this Agreement, (iii) enter into any employment, consulting, indemnification,
severance or termination agreement, except in the ordinary and regular course of
the operation of the Station Business, consistent with past and present
practices, (iv) establish, adopt, enter into or amend in any material respect
any collective bargaining agreement or Employee Benefit Plan or (v) take any
action to accelerate the vesting or payment of any compensation or benefit of
Business Employees under any Contract, Employee Benefit Plan or employment or
compensation agreement or to fund or in any other way secure the payment of
compensation or benefits under any Contract, Employee Benefit Plan or employment
or compensation agreement or make any material determinations not in the
ordinary course of business under any Employee Benefit Plan or employment or
compensation agreement;

- 31 -



--------------------------------------------------------------------------------



 



          (n) not apply to the FCC for any FCC license, construction permit,
authorization or any modification thereto that would materially restrict the
Stations’ present operations;
          (o) not enter into any arrangement or contract with any Affiliate or
shareholder of Seller, or any of any such shareholders’ parents, spouse,
descendants (whether natural, step or adopted) or other family member in respect
of the Station Business or the Assets, except in the ordinary and regular course
of the operation of the Station Business;
          (p) not enter into any material amendment or modification to, or grant
any material waiver under, any Lease with respect to the Real Property;
          (q) not enter into any local marketing agreement, joint sales
agreement, shared services agreement or other similar contract in respect of the
programming or operations of the Stations; or
          (r) not agree or commit, whether in writing or otherwise, to take any
of the actions specified in the foregoing clauses (a)-(r) of this Section 5.9.
          5.10 Preservation of Books and Records.
          (a) If at any time during the seven (7) year period following the
Closing Date, Buyer intends to dispose of any corporate, accounting, legal,
auditing and other books and records of the Stations (including any documents
relating to any governmental or non-governmental actions, suits, proceedings or
investigations) relating to the operation of the Station Business prior to the
Closing, Buyer shall not do so without providing Seller thirty (30) Business
Days’ advance notice of such proposed disposal.
          (b) After the Closing Date, Buyer shall permit Seller and its
authorized representatives to have reasonable access to, and to inspect and copy
(including by method of photocopying or, as reasonably practicable, electronic
copying or downloading) (at Seller’s sole cost and expense), all materials
referred to in Section 5.10(a) and to meet with officers and employees of Buyer
on a mutually convenient basis concerning background information with respect to
such materials.
          5.11 Construction and Updating of Schedules.
          (a) Any information disclosed by Seller in this Agreement or pursuant
to any one or more of the Schedules hereto shall be deemed to be disclosed to
Buyer for all purposes of this Agreement and the Schedules. Neither the
specification of any Dollar amount in any representation or warranty contained
in this Agreement nor the inclusion of any specific item in any Schedule hereto
is intended to imply that such amount, or higher or lower amounts, or the item
so included or other items, are or are not material, and no party shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the parties as to whether any obligation,
item or matter not described herein or included in any Schedule is or is not
material for purposes of this Agreement. Unless this Agreement specifically
provides otherwise, neither the specification of any item or matter in any

- 32 -



--------------------------------------------------------------------------------



 



representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not in the ordinary course of business for purposes of
this Agreement.
          (b) Anything contained herein to the contrary notwithstanding, Seller
may elect at any time to notify Buyer of any development causing or that may
cause a breach of any of its representations and warranties in Section 3.3
through 3.26, inclusive, above. Unless Buyer has the right to terminate this
Agreement pursuant to Section 8.1(a) by reason of the development and exercises
that right in accordance with such Section 8.1(a), the written notice pursuant
to this Section 5.11(b) will be deemed to have amended the Schedules to this
Agreement, to have qualified the representations and warranties contained in
Article III above, and to have cured any misrepresentation or breach of warranty
that otherwise might have existed hereunder by reason of the development.
          5.12 Employees
          (a) Seller agrees to provide Buyer with an updated Schedule of
Business Employees at Closing which includes each of the employees engaged by
Seller principally in connection with the Stations as of the date immediately
prior to the Closing Date (each a “Station Employee” and collectively, the
“Stations’ Employees”), including each of their respective job titles, dates of
hire and rates of pay. Buyer shall offer employment as of the Closing Date to
all Stations’ Employees and shall assume all obligations of Seller under the
employment and compensation agreements set forth on Schedule 1.1(c) hereto. As
of the Closing Date, Buyer shall employ upon terms offered by Buyer each such
Station Employee (other than Wayne Lansche and for the avoidance of doubt Peter
Desnoes) who accepts Buyer’s offer of employment (“Transferred Employees”) at a
salary and at a position that are comparable to those provided by Seller
immediately before the execution hereof; provided that Buyer shall assume all
obligations of Seller under the employment and compensation agreements set forth
on Schedule 1.1(c) hereto. As of the Effective Time, Buyer shall cause all such
Transferred Employees who are not covered under the terms of a collective
bargaining agreement (collectively, the “Transferred Non-CBA Employees”) to be
eligible to participate in Buyer’s employment, bonus, incentive compensation,
deferred compensation, pension, profit sharing, retirement, equity-based, leave
of absence, vacation, severance, insurance, worker’s compensation, disability,
supplemental unemployment, and other benefit plan, arrangement, agreement,
practice or policy (including, without limitation, “employee welfare benefit
plans” and “employee pension benefit plans” as defined in Sections 3(1) and 3(2)
of ERISA) (collectively, the “Buyer Benefit Plans”) under terms and conditions
that, in the aggregate, are equivalent to the terms and conditions under which
similarly situated employees of the Buyer participate in the Buyer Benefit Plans
or as otherwise required pursuant to any employment and compensation agreements
set forth on Schedule 1.1(c) hereto. Buyer shall further cause each Buyer
Benefit Plan, as may apply, to recognize service of the Transferred Non-CBA
Employees with Seller for purposes of eligibility and vesting only; provided
that Buyer shall cause each applicable Buyer Benefit Plan that provides vacation
or severance benefits to recognize service of the Transferred Employees with
Seller also for purposes of determining the amount of benefits; provided,
however, any severance

- 33 -



--------------------------------------------------------------------------------



 



benefits paid under a Buyer Benefit Plan shall be offset by any severance
benefits paid to a Transferred Non-CBA Employee under any Employee Benefit Plan,
employment or compensation agreement, or any other severance arrangement
provided for in this Agreement, including the severance arrangements described
on Schedule 5.12. Buyer shall give Transferred Non-CBA Employees credit under
the Buyer Benefit Plans for any deductibles or co-payments paid for the current
year under any plan maintained by Seller. Buyer shall provide Transferred
Employees who are covered under the terms of a collective bargaining agreement
(the “Transferred CBA Employees”) benefits in accordance with the terms of such
agreement.
          (b) With respect to any Employee Benefit Plan that includes a cash or
deferred arrangement under Section 401(k) of the Code (“Seller’s 401(k) Plan”),
Seller shall (i) fully vest as of the Closing Date all accounts of all
participants in the 401(k) Plan who are Business Employees, (ii) allow
Transferred Employees to elect to receive a complete distribution of all of
their accounts under Seller’s 401(k) Plan promptly following the Closing Date,
and (iii) subject to acceptance by Buyer’s 401(k) plan and Seller effecting any
amendments to Seller’s 401(k) Plan necessary to authorize such rollovers, allow
Transferred Employees to rollover outstanding participant loans under Seller’s
401(k) Plan and not treat such loans as in default. Seller shall use
commercially reasonable efforts to amend Seller’s 401(k) Plan to the extent
necessary to accomplish the foregoing, including if necessary, amending Seller’s
401(k) Plan to provide that a “severance from employment” in connection with the
transactions contemplated by this Agreement shall be a distributable event for
purposes of Section 401(k)(2) of the Code.
          (c) With respect to all Stations Employees, Seller shall be
responsible for all compensation and benefits arising prior to the Effective
Time (in accordance with Seller’s employment terms), and, with respect to all
Transferred Employees, Buyer shall be responsible for all compensation and
benefits arising after the Effective Time (in accordance with Buyer’s employment
terms or the terms of the employment and compensation agreements set forth on
Schedule 1.1(c) hereto, as applicable). Notwithstanding anything herein to the
contrary, (i) Buyer shall grant credit to Transferred Employees for all unused
annual vacation and sick leave listed on Schedule 5.12 that has been accrued as
of the Effective Time as set forth on an update to such schedule which Seller
shall prepare and deliver to Buyer at least five (5) Business Days prior to the
Closing Date and Buyer shall assume and discharge Seller’s obligation to provide
such leave to such Transferred Employees (such obligations being a part of the
Assumed Obligations), and (ii) effective at the Effective Time, Buyer shall
assume the severance arrangements set forth on Schedule 5.12 as updated by
Seller at least five (5) business days prior to the Closing Date (such
obligations being a part of the Assumed Obligations) provided, however, that
Buyer shall have no liability for any severance or for vacation and sick leave
with respect to any Stations Employees who are not Transferred Employees.
          (d) Except as otherwise specifically provided in this Agreement,
Seller will fully provide or pay for all liabilities or obligations to the
Stations Employees under all Employee Benefit Plans, but excluding any
employment contracts and compensation arrangements set forth on Schedule 1.1(c)
hereto that Buyer assumes pursuant to the terms hereof. Buyer shall assume all
liability and responsibility for “COBRA” healthcare continuation coverage
required to be offered and provided under Section 4980B of the Code and
Sections 601-608 of ERISA to employees and former employees (including
independent contractors) of Seller and any other COBRA qualified beneficiaries
under Seller’s health plan(s) who have

- 34 -



--------------------------------------------------------------------------------



 



elected or are eligible to elect COBRA continuation coverage as of or prior to
the Closing Date or who incur a COBRA qualifying event in connection with the
transactions contemplated by this Agreement. Buyer shall maintain employee
benefit plans providing healthcare coverage sufficient to meet its obligations
under this paragraph through the date on which all obligations to provide
“COBRA” healthcare continuation coverage under this paragraph cease.
          5.13 Title Insurance; Surveys; Lien Search; Real Property Inspection
          (a) Buyer may order, at its sole cost and expense, title commitments,
surveys and lien searches on each parcel of Real Property and lien searches on
the other Assets. Seller agrees to cooperate with Buyer where necessary to
enable Buyer to obtain title commitments and surveys on each parcel of Real
Property, including providing access to the Real Property to Buyer and its
representatives following advanced written notice from Buyer and during normal
business hours. The parties understand and agree that Buyer’s efforts to obtain
title commitments, surveys and lien searches on each parcel of Real Property and
lien searches on the other Assets shall in no event delay the Closing beyond the
date on which the Closing would occur but for such procedures. Buyer’s failure
to obtain the consent of the owner of any real property to obtain a survey or to
the extent it is not otherwise permitted by the Lease(s) shall not negate in any
way Buyer’s obligation to close hereunder.
          (b) (I) During the ninety (90)-day period following the Effective
Date, upon reasonable notice to Seller, Buyer and its employees, agents, and
contractors (including any surveyors) shall have the right to enter on the Real
Property from time to time during normal business hours for the purposes of
making, at Buyer’s expense, engineering, architectural, title, zoning, survey,
and any other studies that Buyer reasonably deems necessary or desirable in
connection with the transaction contemplated hereby (the “Real Property
Inspection”).
               (II) If, as a result of the Real Property Inspection, Buyer
reasonably determines that any matter or matters affecting or relating to the
title or condition of the Real Property could reasonably be expected to have a
Material Adverse Effect (a “Real Property Objection”), Buyer shall, no later
than the date ninety (90) days after the Effective Date, deliver written notice
to Seller setting forth in reasonable detail the basis for and any evidence of
the Real Property Objection.
               (III) If Buyer delivers to Seller timely notice of a Real
Property Objection, and Seller does not notify Buyer on or before the date that
is ten (10) Business Days after Buyer’s delivery of notice of a Real Property
Objection (the “Cure Notice Deadline”) of Seller’s intention to cure or correct
the Real Property Objection, Buyer shall have the right to terminate this
Agreement by delivering to Seller a Notice of Termination no later than five
(5) Business Days following the Cure Notice Deadline. If Buyer delivers to
Seller a timely notice of a Real Property Objection, Seller notifies Buyer of
Seller’s intention to cure or correct the Real Property Objection, and Seller
does not cure or correct the Real Property Objection within forty-five (45) days
after Buyer’s delivery of a notice of a Real Property Objection, Buyer shall
have the right to terminate this Agreement by delivering to Seller a Notice of
Termination no later than five (5) Business Days following the end of such
forty-five (45)-day period.

- 35 -



--------------------------------------------------------------------------------



 



          5.14 Exclusivity. From the Effective Date until the earliest of
(a) the Closing Date or (b) the termination of this Agreement, Seller shall not,
and shall not permit any of its Affiliates or any partners, directors, officers
or agents of the foregoing to, directly or indirectly, solicit, initiate or
agree to any proposals for, or exchange information (including by way of
furnishing information concerning Seller or the Station Business) or enter into
any negotiations concerning, or respond in writing to any inquiries for, the
acquisition of Seller, the Station Business, the Assets or any substantial part
thereof. In addition, during such time period, Seller shall notify Buyer of the
identity of any Person that contacts Seller regarding the acquisition of Seller,
the Station Business, the Assets or any substantial part thereof, and the
contents of any such proposals, inquiries or discussions.
          5.15 WARN Act. Buyer and Seller agree to cooperate in good faith to
determine whether any notification may be required under the WARN Act, as a
result of the transactions contemplated under the Agreement and, if such notices
are required, to provide such notice in a manner that is reasonably satisfactory
to each of the parties hereto.
          5.16 Environmental Study. During the ninety (90) -day period following
the Effective Date, Buyer may cause to be conducted, at its sole cost and
expense, a Phase 1 environmental audit with respect to the Real Property by an
environmental consultant acceptable to Seller (the “Environmental Consultant”).
Buyer and Seller shall reasonably cooperate in scheduling such audit and
providing reasonable access to the Real Property for such audit. If Buyer so
elects following recommendation by the Environmental Consultant of further
investigation of any potential environmental conditions with respect to the Real
Property, Buyer shall promptly notify Seller and the parties shall reasonably
cooperate with respect to the completion of such investigation during the ninety
(90)- day period following the Effective Date. If as a result of the Phase 1
audit or any further investigation recommended by the Environmental Consultant
(the “Environmental Study”), which complete study shall be provided to Seller,
the Environmental Consultant reasonably determines in a writing addressed to
Seller that any environmental condition with respect to the Real Property
requires remediation (an “Environmental Condition”), Buyer shall cause the
Environmental Consultant to prepare an estimate of the cost of such remediation.
If the estimated costs of remediation are equal to or less than Three Hundred
Thousand ($300,000), Seller shall, at Buyer’s election, either cause such
remediation to be completed at Seller’s sole cost and expense to Buyer’s
reasonable satisfaction, or the Purchase Price shall be reduced by the amount of
the estimate. In the event that the estimated costs of remediation are greater
than Three Hundred Thousand ($300,000), then Seller may elect within 15 days of
the receipt by Seller of the documentation constituting the Environmental
Consultant’s determination and the estimate of the cost of remediation by
written notice to Buyer to complete the remediation as provided above; provided,
however, that in the event Seller elects not to complete such remediation,
Buyer, at its option, shall elect within fifteen (15) days after receipt of
Seller’s notice to such effect, to terminate this Agreement without either party
being subject to a claim by the other for liquidated damages or any other claims
for damages, or waive any default or breach with respect to the loss or damage
and receive a $300,000 credit against the Purchase Price at Closing. Either
party may extend the Closing Date by up to thirty (30) days in order to allow
Seller to complete any such remediation. The parties agree that any payments
made pursuant to this Section 5.16 shall be independent of, and shall have no
limit on, the provisions of Section 9.2 below.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE
          The obligation of Buyer hereunder to close the transactions herein
contemplated is subject to the satisfaction or waiver by Buyer in its sole
discretion of the following conditions at or prior to the Closing:
     6.1 Conditions.
          (a) Except for representations and warranties expressly made solely as
of a prior date, all warranties and representations made by Seller herein to
Buyer shall be true and correct in all respects (in the case of any
representation or warranty containing any materiality qualification) or in all
material respects (in the case of any representation or warranty without any
materiality qualification) on and as of the Closing Date, except for changes
contemplated by this Agreement, and with the same effect as if such warranties
and representations had been made by Seller to Buyer on and as of the Closing
Date;
          (b) Seller shall have performed and complied in all material respects
with all agreements, covenants, and conditions herein required to be performed
or complied with on Seller’s part on or prior to the Closing Date;
          (c) each of the Consents that Seller has been able to obtain pursuant
to Section 5.4 above, shall have been delivered to Buyer, with no material
adverse change to the terms of the Assumed Contracts with respect to which such
Consent shall have been obtained, unless Buyer shall have consented in writing
to such change;
          (d) Buyer shall have received duly executed and delivered copies of
the consents to the assignment of the Affiliation Agreements to Buyer, such
Affiliation Agreements shall be in full force and effect in accordance with
their terms, and Seller shall not have received any (i) notice of termination or
an intent to terminate, or (ii) notice (including constructive notice by public
announcement) that the network or other party to such Affiliation Agreements
intends to cease or suspend the network operations contemplated by such
Affiliation Agreements, or CBS or Fox, as applicable, shall be willing to enter
into a new network affiliation agreement with Buyer on terms and conditions
substantially similar in all material respects to the existing Affiliation
Agreements or otherwise reasonably acceptable to Buyer;
          (e) Seller shall be the holder of the FCC Licenses and there shall not
have been any modification with respect to such FCC Licenses which has a
Material Adverse Effect other than proceedings generally applicable to the
television broadcast industry;
          (f) no proceeding (other than proceedings generally applicable to the
television broadcast industry) shall be pending before the FCC, the reasonably
likely effect of which would be to revoke, cancel, fail to renew, suspend, or
materially adversely modify the FCC Licenses;

- 37 -



--------------------------------------------------------------------------------



 



          (g) all applicable waiting periods (and extensions thereunder) under
the HSR Act, if applicable, shall have expired or otherwise been terminated;
          (h) the FCC Consent shall have been granted without any “materially
adverse condition” (as defined in Section 5.1(b)) having been imposed upon
Seller or Buyer, except as may be the result of Buyer’s actions or failure to
take any action reasonably required to obtain such FCC Consent, shall be in full
force and effect, and, unless waived by the Buyer, shall have become a Final
Order. For the purpose of this Agreement, an action or order of the FCC granting
the FCC’s Consent shall be deemed to have become a “Final Order” when such
action or order shall have been issued by the FCC in writing, setting forth the
FCC Consent, and (i) so long as such action or order shall not have been
reversed, stayed, enjoined, set aside, annulled or suspended, and (ii) so long
as no protest, request for stay, reconsideration or review by the FCC on its own
motion or by any third party, petition for FCC reconsideration or for rehearing,
application for FCC review, or judicial appeal of such action or order shall be
pending, when the period provided by law for initiating such protest, request
for stay, reconsideration or review by the FCC on its own motion, petition for
FCC reconsideration or for rehearing, application for FCC review, or judicial
appeal of such action or order shall have expired; and
          (i) there shall have been no Material Adverse Effect.
          6.2 Challenges. No proceeding or formal investigation by or before any
court or governmental agency shall be pending or threatened which would
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement.
          6.3 No Order. No order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority shall prohibit the consummation of the transactions contemplated by
this Agreement.
          6.4 Closing Deliveries. Seller shall have delivered (or caused to be
delivered) to Buyer the documents or items required to be delivered pursuant to
Section 2.2(a) hereof.
ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
          The obligation of Seller hereunder to close the transactions herein
contemplated is subject to the satisfaction or waiver by Seller in its sole
discretion of the following conditions at or prior to the Closing:
          7.1 Conditions.
          (a) All warranties and representations made by Buyer herein to Seller
shall be true and correct in all respects (in the case of any representation or
warranty containing any materiality qualification) or in all material respects
(in the case of any representation or warranty without any materiality
qualification) on and as of the Closing Date, with the same effect as if such
warranties and representations had been made by Buyer to Seller on and as of the
Closing Date;

- 38 -



--------------------------------------------------------------------------------



 



          (b) Buyer shall have performed and complied in all material respects
with all agreements, covenants, and conditions herein required to be performed
or complied with on Buyer’s part on or prior to the Closing Date;
          (c) Buyer shall have made, or shall stand willing and able to make,
all payments, money and deliveries to Seller required to be made pursuant to
this Agreement and to Peter Desnoes and Wayne Lansche under the Consulting
Agreements;
          (d) all applicable waiting periods (and extensions thereunder) under
the HSR Act, if applicable, shall have expired or otherwise been terminated; and
          (e) the FCC Consent shall have been granted without any “materially
adverse condition” (as defined in Section 5.1(b)) having been imposed upon
Seller or Buyer, except as may be the result of Seller’s actions or failure to
take any action reasonably required to obtain such FCC Consent, shall be in full
force and effect, and, unless waived by Seller, shall have become a Final Order;
and
          7.2 No Challenges. No action, proceeding or formal investigation by or
before any court or governmental agency shall be pending or threatened which
would reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement.
          7.3 No Order. No order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority shall prohibit the consummation of the transactions contemplated by
this Agreement.
          7.4 Closing Deliveries. Buyer shall have delivered (or caused to be
delivered) to Seller the documents or items required to be delivered pursuant to
Section 2.2(b) hereof.
ARTICLE VIII
RIGHTS OF BUYER AND SELLER UPON TERMINATION OR BREACH
          8.1 Termination. This Agreement may be terminated prior to Closing:
          (a) by either Buyer or Seller, if there shall have occurred a material
breach of a representation or warranty of the non-terminating party contained
herein, or a material default in the performance by the non-terminating party of
a covenant or obligation of such non-terminating party contained herein, and if
such breach or default shall not have been cured within forty-five (45) days
from and after the date upon which written notice thereof shall have been given
to the non-terminating party by the terminating party; provided, however, that
this Agreement may not be terminated pursuant to this Section 8.1(a) by a party
then in material breach of any of its representations or warranties contained
herein, or in material default of any of its covenants or obligations herein.
          (b) by Buyer pursuant to Section 5.3 of this Agreement;

- 39 -



--------------------------------------------------------------------------------



 



          (c) by either party if the FCC denies the Assignment Applications and
such denial becomes a Final Order;
          (d) by either party upon the occurrence of a Change in FCC License(s)
Status (as defined in Section 10.14);
          (e) by mutual written agreement of Seller and Buyer;
          (f) by either party if, other than as a result of the terminating
party’s failure to comply with or perform any of its covenants or obligations
under this Agreement, the Closing has not occurred by nine (9) months from the
date hereof; or
          (g) by Buyer pursuant to Section 5.13(b) or 5.16 of this Agreement.
Termination shall be effective upon delivery of written notice by the
terminating party to the non-terminating party indicating the termination
provision claimed to provide a basis for termination of this Agreement.
          8.2 Effect of Termination.
          (a) No party shall have any recourse to the other party or any claim
of damages or other remedy if this Agreement is terminated in accordance with
Sections 8.1(b), (c), (d), (e), (f) or (g). The rights and remedies of the
parties if this Agreement is terminated pursuant to Section 8.1(a) are set forth
in Sections 8.2(b), (c) and (d) and Section 8.3. If this Agreement is terminated
rightfully pursuant to Section 8.1, all further obligations and liabilities of
the parties hereunder shall terminate.
          (b) If this Agreement is validly terminated by Seller pursuant to
Section 8.1(a), the Escrow Deposit and any interest earned thereon shall be paid
to Seller as liquidated damages as a consequence of Buyer’s default, as provided
in the Escrow Agreement and subject to Section 8.3.
          (c) If this Agreement is validly terminated other than by Seller
pursuant to Section 8.1(a), the Escrow Deposit and any interest earned thereon
shall be returned to Buyer as provided in the Escrow Agreement.
          (d) If this Agreement is validly terminated by Buyer pursuant to
Section 8.1(a), Buyer shall have the right to receive from Seller in cash an
amount equal to the Escrow Deposit as liquidated damages as a consequence of
Seller’s default, as provided in as provided in the Escrow Agreement and subject
to Section 8.3.
          8.3 Limitation on Damages.
          (a) The parties hereto agree that, if this Agreement is terminated by
Seller pursuant to Section 8.1(a), Seller’s sole and exclusive remedy shall be
the right to receive the Escrow Deposit and any interest earned thereon as full
and complete liquidated damages, as provided in Section 8.2(b). The parties
hereto acknowledge and agree that such liquidated damages are intended to limit
the claims that Seller may have against Buyer in the circumstances

- 40 -



--------------------------------------------------------------------------------



 



described in Sections 8.1(a). The parties hereto further acknowledge and agree
that (i) the liquidated damages provided in Section 8.2(b) bear a reasonable
relationship to the anticipated harm which would be caused by the Buyer’s breach
or nonfulfillment of the terms hereof and does not constitute a penalty and
(ii) the amount of actual loss caused by Buyer’s breach or nonfulfillment of the
terms hereof is incapable and difficult of precise estimation and that Seller
would not have a convenient and adequate alternative to liquidated damages
hereunder.
          (b) The parties hereto agree that, if this Agreement is terminated by
Buyer pursuant to Section 8.1(a), Buyer’s sole and exclusive remedy shall be the
right to receive an amount in cash equal to the Escrow Deposit as full and
complete liquidated damages, as provided in Section 8.2(d). The parties hereto
acknowledge and agree that such liquidated damages are intended to limit the
claims that Buyer may have against Seller in the circumstances described in
Sections 8.1(a). The parties hereto further acknowledge and agree that (i) the
liquidated damages provided in Section 8.2(d) bear a reasonable relationship to
the anticipated harm which would be caused by Seller’s breach or nonfulfillment
of the terms hereof and does not constitute a penalty and (ii) the amount of
actual loss caused by Seller’s breach or nonfulfillment of the terms hereof is
incapable and difficult of precise estimation and that Buyer would not have a
convenient and adequate alternative to liquidated damages hereunder.
          8.4 Attorneys’ Fees and Costs. If attorneys’ fees or other costs are
incurred to secure performance of any obligations hereunder, or to establish
damages for the breach thereof or to obtain any other appropriate relief,
whether by way of prosecution or defense, the prevailing party will be entitled
to recover reasonable attorneys’ fees and costs incurred in connection
therewith.
ARTICLE IX
INDEMNIFICATION
          9.1 Survival. All representations and warranties contained in this
Agreement, or in any certificate, agreement, or other document or instrument,
delivered pursuant hereto, shall survive (and not be affected in any respect by)
the Closing for a period of fifteen (15) months, provided that the
representations and warranties of Seller (a) made in Sections 3.2 and the first
sentence of Section 3.7 shall survive indefinitely and (b) made in Sections 3.14
and 3.16 shall survive for the period of the applicable statute of limitations,
and any Claims arising therefrom shall continue to be subject to this Article IX
for such periods, as the case may be. All covenants, obligations and agreements
contained in this Agreement, or in any certificate, agreement, or other document
or instrument, delivered pursuant hereto, which are to be performed on or prior
to Closing shall expire at the Closing, and all such covenants, obligations and
agreements which are to be performed after the Closing shall survive the
Closing, until the applicable statute of limitations therefor has expired with
respect to any breach thereof or until such earlier date, if any, as may be
specified in such covenants, obligations and agreements. Any right of
indemnification or reimbursement pursuant to this Article IX with respect to a
claimed breach, inaccuracy or non-fulfillment of any representation, warranty,
covenant, agreement or obligation shall expire on the applicable date of
termination of the representation, warranty, covenant, agreement or obligation
claimed to be breached as set forth in this Section 9.1 (the “Expiration Date”),
unless on or prior to the applicable Expiration Date, the Indemnifying Party (as
defined below) has received written notice from the Indemnified Party

- 41 -



--------------------------------------------------------------------------------



 



(as defined below) of such breach, inaccuracy or non-fulfillment from the
Indemnified Party, in which case the Indemnified Party may continue to pursue
its right of indemnification or reimbursement hereunder beyond the Expiration
Date of the applicable representation, warranty, covenant, agreement or
obligation.
          9.2 Indemnification by Seller.
          (a) From and after the Closing, Seller shall indemnify, defend, and
hold harmless Buyer and its Affiliates, any officer, director or member thereof,
and their permitted assigns with respect to any and all demands, claims,
actions, suits, proceedings, assessments, judgments, costs, losses, damages,
obligations, liabilities, recoveries, deficiencies, and expenses (including
interest, penalties and reasonable attorneys’ fees) of every kind and
description (individually or collectively, a “Claim”) asserted during the
survival periods referred to in Section 9.1 of this Agreement relating to or
arising out of:
          (i) the failure of any of Seller’s representations or warranties set
forth in this Agreement to be true and correct on and as of the Closing Date
(except for representations and warranties that by their terms are made as of
another date, which must be true and correct only as of such specified date);
          (ii) the non-fulfillment or breach of any covenants, obligations or
agreements made by Seller in this Agreement;
          (iii) any Excluded Liability, except for liabilities arising under
Environmental Laws (excluding any such liabilities arising as a direct result of
actions taken by Seller);
          (iv) any claim by any person or entity that any agent, broker,
investment or commercial banker, person or firm acting on behalf of Seller that
it is entitled to any broker, finder, financial advisor fee or any other
commission or similar fee directly or indirectly in connection with the
transaction contemplated by this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, (i) Seller shall not be obligated to pay an amount for
indemnification under clause (i) of Section 9.2(a) unless and until the amount
of all such Claims of Buyer Indemnified Parties exceeds $25,000 in the
aggregate; in which event Buyer Indemnified Parties shall be entitled to
indemnification for all such Claims in excess of $25,000, (ii) Seller shall not
be obligated to pay an amount for indemnification under clause (i) or (ii) of
Section 9.2(a) (other than in respect of Claims relating to actual fraud) in
excess of $5,500,000 in the aggregate and (iii) Buyer Indemnified Parties shall
be entitled to indemnification under this Section 9.2 for fees and expenses of
the counsel of only one such Person (determined by Seller) with respect to each
Claim by a third party.
          9.3 Indemnification by Buyer.
          (a) Buyer shall indemnify, defend, and hold harmless Seller and its
Affiliates, any officer or director thereof, and their permitted assigns, with
respect to any Claim asserted

- 42 -



--------------------------------------------------------------------------------



 



during the survival periods referred to in Section 9.1 of this Agreement of any
kind and description relating to or arising out of:
          (i) the failure of any of Buyer’s representations or warranties set
forth in this Agreement to be true and correct on and as of the Closing Date
(except for representations and warranties that by their terms are made as of
another date, which must be true and correct only as of such specified date);
          (ii) the non-fulfillment or breach of any covenants, obligations or
agreements made by Buyer in this Agreement;
          (iii) any Assumed Obligation; or
          (iv) any claim by any person or entity that any agent, broker,
investment or commercial banker, person or firm acting on behalf of Buyer that
it is entitled to any broker, finder, financial advisor fee or any other
commission or similar fee directly or indirectly in connection with the
transaction contemplated by this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, (i) Buyer shall not be obligated to pay an amount for indemnification
under clause (i) of Section 9.3(a) unless and until the amount of all such
Claims of Seller Indemnified Parties exceeds $25,000 in the aggregate; in which
event Seller Indemnified Parties shall be entitled to indemnification for all
such Claims in excess of $25,000, (ii) Buyer shall not be obligated to pay an
amount for indemnification under clause (i) or (ii) of Section 9.3(a) (other
than in respect of Claims relating to actual fraud) in excess of $5,500,000 in
the aggregate and (iii) Buyer Indemnified Parties shall be entitled to
indemnification under this Section 9.3 for fees and expenses of the counsel of
only one such Person (determined by Seller) with respect to each Claim by a
third party.
          9.4 Indemnification Procedure. For purposes of administering the
indemnification provisions set forth in this Article IX, the following procedure
shall apply:
          (a) Whenever a Claim shall arise under this Article IX, the party
entitled to indemnification (the “Indemnified Party”) shall promptly and in no
event later than ten (10) days after becoming aware of such a Claim, give
written notice to the party from whom indemnification is sought (the
“Indemnifying Party”) setting forth in reasonable detail, to the extent then
available, the facts concerning the nature of such Claim and the basis upon
which the Indemnified Party believes that it is entitled to indemnification
hereunder, provided that the Indemnified Party’s failure to do so shall not
preclude it from seeking indemnification hereunder unless such failure has
materially prejudiced the Indemnifying Party’s ability to defend such Claim.
          (b) In the event of any Claim hereunder resulting from or in
connection with any Claim brought by a third party, the Indemnifying Party shall
be entitled, at its sole expense, either:
          (i) to participate therein, or

- 43 -



--------------------------------------------------------------------------------



 



                     (ii) to assume the entire defense thereof with counsel who
is selected by it and who is reasonably satisfactory to the Indemnified Party
provided that:
               (A) the Indemnifying Party agrees in writing that it does not and
will not contest its responsibility for indemnifying the Indemnified Party in
respect of such Claim, and
               (B) no settlement shall be made without the prior written consent
of the Indemnified Party which shall not be unreasonably withheld (except that
no such consent shall be required if the claimant is entitled under the
settlement to only monetary damages to be paid solely by the Indemnifying
Party). After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Claim, the Indemnifying Party shall not
be liable to the Indemnified Party under this Article IX for any legal or other
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation or of assistance as
contemplated by this Section 9.4 If, however, (1) the Claim would, if
successful, result in the imposition of damages for which the Indemnifying Party
would not be solely responsible hereunder, or (2) representation of both parties
by the same counsel would otherwise be inappropriate due to actual or potential
conflicts of interest between them, then the Indemnifying Party shall not be
entitled to assume the entire defense and each party shall be entitled to retain
counsel (in the case of Clause (A) of this sentence, at their own expense) who
shall cooperate with one another in defending against such Claim.
          (c) If the Indemnifying Party does not choose to defend against a
Claim by a third party, the Indemnified Party may defend against such Claim in
such manner as it deems appropriate or settle such Claim (after giving notice
thereof to the Indemnifying Party) on such terms as the Indemnified Party may
deem appropriate, and the Indemnified Party shall be entitled to periodic
reimbursement of expenses incurred in connection therewith and prompt
indemnification from the Indemnifying Party, including reasonable attorneys’
fees, in accordance with this Article IX.
          (d) The Indemnifying Party will not, without the Indemnified Party’s
written consent, settle or compromise any Claim or consent to any entry of
judgment which does not include, as an unconditional term thereof, the giving by
the claimant to the Indemnified Party of a release from all liability with
respect to such Claim.
          (e) In any event, the Indemnifying Party and the Indemnified Party
shall cooperate in the defense of any Claim subject to this Section 9.4 and the
records of each shall be available to the other with respect to such defense
(except to the extent counsel of a party advises non-disclosure is reasonably
necessary to preserve the attorney-client privilege or similar doctrine,
including the work-product doctrine). The Indemnified Party and the Indemnifying
Party shall each render to each other such assistance as may reasonably be
requested in order to ensure the proper and adequate defense of any such Claim.

- 44 -



--------------------------------------------------------------------------------



 



          (f) Upon making any payment to an Indemnified Party in respect of any
Claim, the Indemnifying Party will, the extent of such payment, be subrogated to
all rights of the Indemnified Party (and its Affiliates) against any third party
in respect of the Claim to which such payment relates. Such Indemnified Party
(and its Affiliates) and Indemnifying Party will execute upon request all
instruments reasonably necessary to evidence or further perfect such subrogation
rights.
          (g) Neither Buyer nor Seller shall be deemed to have notice of any
Claim by reason of any knowledge acquired on or prior to the Closing Date by an
employee of the Station unless express evidence is available establishing actual
notice to either party.
          9.5 Limitation on Indemnification Obligations. Claims for which
indemnification may be obtained under Section 9.2 or 9.3 shall be limited to the
extent of the actual loss or damage suffered by the Indemnified Parties, and
shall be reduced by the amount of any recovery by such Indemnified Parties from
any third party, including any insurer, and by the amount of any Tax benefits
received. No Indemnified Party shall be entitled to recover from an Indemnifying
Party any special, consequential, incidental, indirect or punitive damages,
including for lost profits, business interruption or other similar items, nor
shall any damages be calculated using a “multiplier” or any other method having
a similar effect, except to the extent that a third party has claimed such
damages against such Indemnified Party. With respect to Claims made against
Seller pursuant to Section 9.2, all payments shall first be made by recourse to
the Indemnification Escrow Deposit.
          9.6 Indemnification is Exclusive Remedy. Following the Closing, Buyer
and Seller (i) agree that a claim for indemnification pursuant to this
Article IX shall be the sole and exclusive remedy which Buyer and Seller shall
have against each other under or with respect to this Agreement or the
transactions contemplated by this Agreement, whether for breach or
misrepresentation of any representation, warranty, covenant, obligation,
agreement or condition or otherwise, (ii) waive any and all other rights and
remedies at law or in equity, and (iii) agree that the only legal action that
may be asserted by any party with respect to any matter that is the subject of
this Agreement shall be a breach of contract action to enforce or recover
damages for breach of this Article IX; provided, however, that a party shall
have the right to seek equitable relief as may be required to enforce the
covenants set forth in Section 10.4.
          9.7 Indemnification Escrow Deposit. In the event of the Closing, the
Indemnification Escrow Deposit shall continue to be held by the Escrow Agent,
together with all interest earned thereon after the Closing (collectively the
“Indemnification Escrow Proceeds”) in accordance with the terms of the Escrow
Agreement and the Indemnification Escrow Proceeds shall be distributed as
follows:
          (a) On the date immediately following the first anniversary of this
Agreement, Buyer and Seller shall instruct the Escrow Agent to release to Seller
from the Indemnification Escrow Proceeds an amount equal to (i) Five Hundred
Thousand Dollars ($500,000) or, if less, the remaining amount of the
Indemnification Escrow Proceeds less (ii) the amount of any claims by Buyer for
payment pursuant to the terms and subject to the conditions of Article IX hereof
outstanding and unpaid as of such date, if any, pursuant to the terms and
subject to the conditions of this Agreement and the Escrow Agreement.

- 45 -



--------------------------------------------------------------------------------



 



          (b) Following release pursuant to paragraph (a) above, the remaining
amount of the Indemnification Escrow Proceeds shall continue to be held in
escrow by the Escrow Agent pursuant to the terms and subject to the conditions
of this Agreement and the Escrow Agreement. On the date that is fifteen
(15) months following the date hereof, Buyer and Seller shall instruct the
Escrow Agent to release to Seller from the Escrow Amount and the Escrow Proceeds
an amount equal to (i) the total aggregate amount of the Indemnification Escrow
Proceeds as of such date, less (ii) the amount of any claims by Buyer for
payment pursuant to the terms and subject to the conditions of Article IX hereof
outstanding and unpaid as of such date, if any, pursuant to the terms and
subject to the conditions of this Agreement and the Escrow Agreement; provided
that such remaining amount held by the Escrow Agent, if any, shall continue to
be held in escrow by the Escrow Agent subject to subsequent release and delivery
pursuant to the terms and conditions of the Escrow Agreement.
ARTICLE X
MISCELLANEOUS
          10.1 Respective Costs. Except as otherwise specifically provided
herein, Buyer on the one hand, and Seller on the other, will each pay its own
costs and expenses (including attorneys’ fees, accountants’ fees, and other
professional fees and expenses) in connection with the negotiation, preparation,
execution, delivery, and performance of this Agreement and the consummation of
the purchase and sale of the Assets and the other transactions contemplated by
this Agreement.
          10.2 Rules of Interpretation. The following rules of interpretation
shall apply to this Agreement:
          (a) the defined terms in this Agreement shall apply equally to both
the singular and plural forms of the terms defined;
          (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
          (c) the words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation,” and any list or series
following any such term(s) is (i) not exhaustive and (ii) not meant to be
limited to elements or items of the same or similar kind;
          (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules, to this Agreement unless the context shall otherwise require;
          (e) all references to “herein,” “hereof,” “hereunder,” and words of
similar import shall refer to this Agreement as a whole rather than specific
sections hereof unless the context shall otherwise require;
          (f) the word “or” is not exclusive;

- 46 -



--------------------------------------------------------------------------------



 



          (g) a reference to any law includes any amendment or modification of
such law and all regulations, rulings, and other laws promulgated thereunder and
any reference to the laws of any jurisdiction shall be deemed to include a
reference to the analogous laws, if any, of another relevant jurisdiction;
          (h) a reference to a person or entity includes its agents, successors
and permitted assigns;
          (i) a collective reference to a group of persons or entities shall be
deemed also to be a reference to each person or entity contained in such group
in each such person’s or entity’s individual capacity, unless stated otherwise;
          (j) references to any document, instrument, or agreement (i) shall
include all exhibits, schedules, and other attachments thereto, which shall be
deemed incorporated by reference in such document, instrument, or agreement,
(ii) shall include all documents, instruments, or agreements issued or executed
in replacement thereof, and (iii) shall mean such document, instrument, or
agreement, or replacement thereof, as amended, modified, and supplemented from
time to time and in effect at any given time; and
          (k) this Agreement is the result of arm’s-length negotiations among,
and has been reviewed by, each party hereto and its respective counsel.
Accordingly, this Agreement shall be deemed to be the product of the parties
thereto, and no ambiguity shall be construed in favor of or against any party.
          10.3 Entire Understanding. This Agreement, including the Schedules and
Exhibits hereto, and the Escrow Agreement contain the entire understanding among
the parties hereto with respect to the transactions contemplated herein and
therein, and supersede all negotiations, representations, warranties,
commitments, offers, letters of intent, contracts, agreements, understandings,
and writings not set forth herein or therein. No waiver and no modification or
amendment of any provision of this Agreement shall be effective, unless
specifically made in writing and duly signed by all parties hereto. The failure
of any party at any time or times to require performance of any provision of
this Agreement shall not affect the exercise of a party’s rights at a later
date. No party’s ability to rely upon the representations, warranties,
covenants, and other provisions of this Agreement shall be limited by any
information or document provided to or obtained by such party, unless
specifically set forth in a writing duly signed by all parties hereto.
          10.4 Confidentiality.
          (a) Except as necessary for the consummation of the transactions
contemplated by this Agreement, and except as and to the extent required by law,
each party will keep confidential, and shall cause its representatives,
advisors, attorneys and financing sources to keep confidential, any information
obtained from the other party in connection with the transactions contemplated
by this Agreement. If this Agreement is terminated, each party will return to
any other party that furnished it with information in connection with the
transactions contemplated by this Agreement all such information.

- 47 -



--------------------------------------------------------------------------------



 



          (b) No party shall publish any press release or make any other public
announcement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of each other party; provided, however, that
nothing contained in this Agreement shall prevent any party, after notification
to and consultation with the other party, from making any filings with
governmental authorities that, in its judgment, may be required or advisable in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.
          10.5 Further Assurances. From time to time after Closing, Seller
shall, if reasonably requested by Buyer, make, execute and deliver to Buyer such
additional assignments, bills of sale, deeds and other instruments of transfer,
as may be necessary or proper to transfer to Buyer all of Seller’s right, title,
and interest in and to the Assets.
          10.6 Headings. The Article and Section headings contained herein are
for convenience and for reference purposes only, and shall not in any way affect
the meaning or interpretation of this Agreement.
          10.7 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one (1) and the same instrument. Any such counterpart
signature page may be delivered by electronic means or facsimile and shall
become binding on the delivering party upon receipt by the other party.
          10.8 Choice of Law. This Agreement shall be governed by, and shall be
construed in accordance with, the internal laws of the State of New York
governing contracts made and to be performed entirely within such State, without
reference to any choice-of-law principles of the laws of such State. If any
provision herein shall be held to be invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative or administrative
action, such holding or action shall be strictly construed and shall not affect
the validity or the enforceability of any other provision herein.
          10.9 Benefit and Binding Effect. This Agreement shall be binding upon,
and shall inure to the benefit of, the successors and permitted assigns of the
parties hereto. No party may assign or transfer, by operation of law or
otherwise, any of its rights, interests or obligations under this Agreement
without the prior written consent of the other party hereto. Any attempted
assignment in violation of this Section 10.9 shall be null and void. No
assignment or other transfer permitted by this Section 10.9 shall operate as a
release of the assignor’s obligations or liabilities hereunder, and the assignor
shall remain liable hereunder notwithstanding such assignment or other transfer.
In the event of any assignment or other transfer permitted by this Section 10.9,
an instrument of assignment shall be executed by the assignee and shall
expressly state that the assignee assumes all of the applicable obligations and
liabilities of the assignor contained herein.
          10.10 Notices.
          (a) All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be delivered in person or sent by
overnight private

- 48 -



--------------------------------------------------------------------------------



 



commercial delivery service or by certified or registered United States mail,
postage prepaid, or by facsimile, and addressed as follows:
to Seller:
Peter Desnoes
Westwind Communications L.L.C.
47-475 Vintage Drive East
Indian Wells CA 92210
Facsimile: (760) 862-2793
with copies to (which shall not constitute notice to Seller):
Wayne Lansche
Westwind Communications L.L.C.
1901 Westwind Drive
Bakersfield, California 93301
Facsimile: (661) 327-5603
Wade H. Hargrove
Brooks, Pierce, McLendon, Humphrey & Leonard, LLP
Post Office Box 1800
Suite 1600, Wachovia Capitol Center (zip 27601)
Raleigh, North Carolina 27602
Facsimile: 919-839-0304
to Buyer:
Colleen Brown, President and CEO
Fisher Communications, Inc.
100 4th Avenue North
Suite 510
Seattle, WA 98109
Facsimile: 206-404-6796
with a copy to (which shall not constitute notice to Buyer):
Eric D. Greenberg
Covington & Burling LLP
1201 Pennsylvania Avenue NW
Washington, DC 20004
Facsimile: 202-778-5193
           All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 10.10, shall be
effective upon such delivery.

- 49 -



--------------------------------------------------------------------------------



 



          (b) Either party may from time to time change its address for the
purpose of the giving of notices to that party, by giving to the other party a
notice specifying a new address in compliance with the provisions of this
Section 10.10.
          10.11 No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any person other than the parties hereto and their
respective successors and permitted assigns, other than any person or entity
entitled to indemnity under Article IX.
          10.12 Contract Consents/Benefit. Nothing contained in this Agreement
shall be construed as an assignment or an attempted assignment of any contract
or agreement which is non-assignable without the consent of the other party or
parties thereto, unless such consent shall be given. If a Consent to assignment
of a contract or agreement is not obtained prior to Closing, Seller shall use
reasonable commercial efforts to obtain such Consent after Closing, but not for
a period of more than six months. Until such Consent is obtained, Seller shall
reasonably cooperate with Buyer in any arrangements necessary or desirable, on
commercially reasonable terms, to provide for Buyer to have the benefits and to
have Buyer assume the burdens arising after the Closing Date thereunder,
including, without limitation, enforcement for the benefit of Buyer, and
assumption by Buyer of the costs of enforcing, any and all rights of Seller
thereunder against the other party thereto arising out of the cancellation
thereof by such other party or otherwise.
          10.13 Bulk Sales. Seller and Buyer hereby waive compliance with the
provisions of any applicable bulk sales law and no representation, warranty or
covenant contained in this Agreement shall be deemed to have been breached as a
result of such non-compliance.
          10.14 FCC Licenses. Notwithstanding any other provision in this
Agreement to the contrary, both parties understand and agree that in the event
that Seller’s right to hold or transfer one or more of the FCC Licenses under
the terms of the FCC Licenses in existence on the date of this Agreement or
operate the Stations in accordance with the terms of one or more of the FCC
Licenses in existence on the date of this Agreement is revoked or suspended or
otherwise materially impaired prior to the Closing (a “Change in FCC License(s)
Status”), regardless of whether the Seller is at fault, then this shall not be
deemed a default or breach by either party under this Agreement, neither party
shall be obligated to consummate the transactions contemplated hereby and either
party may terminate this Agreement. In the event that the Agreement terminates
as a result of a Change in FCC License(s) Status, the escrow deposit and any
interest accrued thereon shall be returned to Buyer, and neither party shall
have any liability or obligation to the other as a result of such Change in FCC
License(s) Status or any further obligation or liability to the other hereunder
as a result of such termination.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

- 50 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their hands and
seals to be affixed herein below on the date and year first above written.

                      Fisher Broadcasting Company    
 
                        By: /s/ Colleen B. Brown    
 
                        Name: Colleen B. Brown             Title: President and
Chief Executive Officer    

                      Westwind Communications L.L.C.    
 
                        By: /s/ Peter B. Desnoes    
 
                        Name: Peter B. Desnoes             Title: Member and
Chairman of Management
          Committee    

 